Exhibit 10.2

 

 

 

Published CUSIP Number:______________

CREDIT AGREEMENT

Dated as of March 26, 2013

among

AVIV FINANCING IV, L.L.C.

as Parent Borrower,

THE OTHER BORROWERS PARTY HERETO,

AVIV REIT, INC.,

as REIT Guarantor,

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.

as Guarantors,

THE OTHER GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

MERRILL LYNCH, PIERCE, FENNER & SMITH,

as Joint Lead Arranger and Sole Bookrunner,

RBC CAPITAL MARKETS,

as Joint Lead Arranger,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger

SUNTRUST BANK

and

ROYAL BANK OF CANADA,

as Co-Syndication Agents

and

MORGAN STANLEY SENIOR FUNDING, INC.,

GOLDMAN SACHS BANK USA

and

RBS CITIZENS BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

   Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Defined Terms      1   

1.02

  Interpretive Provisions      39   

1.03

  Accounting Terms      40   

1.04

  Rounding      41   

1.05

  References to Agreements and Laws      41   

1.06

  Times of Day      41   

1.07

  Letter of Credit Amounts      41   

ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS

     42   

2.01

  Commitments      42   

2.02

  Borrowings, Conversions and Continuations      44   

2.03

  Additional Provisions with respect to Letters of Credit      46   

2.04

  Additional Provisions with respect to Swing Line Loans      52   

2.05

  Repayment of Loans      55   

2.06

  Prepayments      55   

2.07

  Termination or Reduction of Commitments      56   

2.08

  Interest      56   

2.09

  Fees      57   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable
Percentage      59   

2.11

  Payments Generally      59   

2.12

  Sharing of Payments      61   

2.13

  Evidence of Debt      62   

2.14

  Joint and Several Liability of the Borrowers      63   

2.15

  Appointment of Parent Borrower as Legal Representative for Credit Parties     
64   

2.16

  Cash Collateral      65   

2.17

  Defaulting Lenders      66   

2.18

  Extension of Revolving Loan Maturity Date      68   

2.19

  Conversion of Term Loan Commitments/Term Loans into Revolving
Commitments/Revolving Loans      68   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     69   

3.01

  Taxes      69   

3.02

  Illegality      74   

3.03

  Inability to Determine Rates      75   

3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans      75   

3.05

  Funding Losses      76   

3.06

  Matters Applicable to all Requests for Compensation      76   

3.07    

  Survival      77   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

     77   

4.01    

  Conditions to Closing Date and Initial Credit Extension      77   

4.02

  Conditions to all Extensions of Credit      82   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     83   

5.01

  Financial Statements; No Material Adverse Effect      83   

5.02

  Existence, Qualification and Power      84   

5.03

  Authorization; No Contravention      84   

5.04

  Binding Effect      84   

5.05

  Litigation      85   

5.06

  Compliance with ERISA      85   

5.07

  Environmental Matters      85   

5.08

  Margin Regulations; Investment Company Act      86   

5.09

  Compliance with Laws      87   

5.10

  Ownership of Property; Liens      87   

5.11

  Corporate Structure; Capital Stock, Etc.      87   

5.12

  Real Property Assets; Leases      88   

5.13

  Facility Leases; Additional Contractual Obligations      89   

5.14

  Investments      89   

5.15

  Solvency      89   

5.16

  Taxes      89   

5.17

  Insurance      89   

5.18

  No Default      90   

5.19

  Healthcare; Facility Representations and Warranties      90   

5.20

  Disclosure      91   

5.21

  Governmental Authorization; Other Consents      91   

5.22

  Anti-Terrorism Laws      92   

5.23

  Collateral Documents      92   

5.24

  OFAC      92   

ARTICLE VI AFFIRMATIVE COVENANTS

     92   

6.01

  Financial Statements      92   

6.02

  Certificates; Other Information      93   

6.03

  Preservation of Existence and Franchises      96   

6.04

  Books and Records      96   

6.05

  Compliance with Law      96   

6.06

  Payment of Obligations      97   

6.07

  Insurance      97   

6.08

  Maintenance of Property      97   

6.09

  Visits and Inspections      98   

6.10

  Use of Proceeds      98   

6.11

  Financial Covenants      98   

6.12

  Environmental Matters      99   

6.13

  REIT Status      100   

6.14

  Joinder as Borrower; Joinder as Guarantor      101   

6.15

  [Reserved]      102   

 

ii



--------------------------------------------------------------------------------

6.16    

  Further Assurances      102   

6.17

  Compliance With Facility Leases      102   

6.18

  Appraisals      102   

6.19

  Borrowing Base Certificates; Facility Leases      103   

ARTICLE VII NEGATIVE COVENANTS

     103   

7.01

  Liens      103   

7.02

  Indebtedness      103   

7.03

  Investments of Credit Parties      105   

7.04

  Investments of Borrowers      105   

7.05

  Fundamental Changes      106   

7.06

  Dispositions      106   

7.07

  Business Activities      107   

7.08

  Transactions with Affiliates and Insiders      107   

7.09

  Organization Documents; Fiscal Year      107   

7.10

  Modifications to Facility Leases      107   

7.11

  Ownership of Subsidiaries      108   

7.12

  No Further Negative Pledges      108   

7.13

  Limitation on Restricted Actions      109   

7.14

  Accounting Changes      109   

ARTICLE VIIA RELEASE OF CERTAIN BORROWERS AND BORROWING BASE ASSETS

     109   

7A.01

  Addition/Removal of Borrowing Base Assets      109   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     111   

8.01

  Events of Default      111   

8.02

  Remedies Upon Event of Default      114   

8.03

  Application of Funds      114   

ARTICLE IX ADMINISTRATIVE AGENT

     115   

9.01

  Appointment and Authority      115   

9.02

  Rights as a Lender      116   

9.03

  Exculpatory Provisions      116   

9.04

  Reliance by Administrative Agent      117   

9.05

  Delegation of Duties      117   

9.06

  Resignation of Administrative Agent      117   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      118   

9.08

  No Other Duties; Etc.      119   

9.09

  Administrative Agent May File Proofs of Claim      119   

9.10

  Collateral and Guaranty Matters      120   

ARTICLE X MISCELLANEOUS

     120   

10.01

  Amendments, Etc.      120   

10.02

  Notices; Effectiveness; Electronic Communications      122   

10.03

  No Waiver; Cumulative Remedies; Enforcement      124   

10.04

  Expenses; Indemnity; Damage Waiver      124   

 

iii



--------------------------------------------------------------------------------

10.05

  Payments Set Aside      126   

10.06

  Successors and Assigns      127   

10.07

  Treatment of Certain Information; Confidentiality      131   

10.08

  Set-off      132   

10.09

  Interest Rate Limitation      133   

10.10

  Counterparts; Integration; Effectiveness      133   

10.11

  Survival of Representations and Warranties      133   

10.12

  Severability      134   

10.13

  Replacement of Lenders      134   

10.14

  Governing Law; Jurisdiction; etc.      135   

10.15

  WAIVER OF RIGHT TO TRIAL BY JURY      136   

10.16

  No Conflict      136   

10.17

  No Advisory or Fiduciary Responsibility      136   

10.18

  Electronic Execution of Assignments and Certain Other Documents      137   

10.19

  USA Patriot Act Notice      137   

10.20

  California Real Property Assets      137   

ARTICLE XI GUARANTY

     138   

11.01

  The Guaranty      138   

11.02

  Obligations Unconditional      138   

11.03

  Reinstatement      139   

11.04

  Certain Additional Waivers      140   

11.05

  Remedies      140   

11.06

  Rights of Contribution      140   

11.07

  Guarantee of Payment; Continuing Guarantee      140   

11.08

  Release of Subsidiary Guarantors; Certain Exempt Subsidiaries      140   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01 Lenders and Commitments

4.01(e) Retired Indebtedness

5.01(b) Scheduled Transfers

5.11 Corporate Structure; Capital Stock

5.12 Real Property Asset Matters

  Part I Borrowing Base Assets

  Part II Other Real Property Assets

  Part III Delinquent Tenants

  Part IV Material Sub-leases

  Part V Closing Date Tenants

5.13 Facility Leases

5.17 Insurance Certificates

5.22 Patriot Act Information

7.01 Liens

7.02 Borrowers Indebtedness

7.04 Investments

10.02 Notice Addresses

EXHIBITS

 

A Form of Loan Notice

B-1 Form of Revolving Note

B-2 Form of Term Note

C-1 Form of Compliance Certificate

C-2 Form of Officer’s Certificate

C-3 Form of Borrowing Base Certificate

D Form of Assignment and Assumption

E-1 Form of Borrower Joinder Agreement

E-2 Form of Subsidiary Guarantor Joinder Agreement

F Form of Lender Joinder Agreement

G Form of Security and Pledge Agreement

H Form of OP Guarantor Pledge Agreement

I Form of Conversion Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
March 26, 2013 by and among AVIV FINANCING IV, L.L.C., a Delaware limited
liability company (the “Parent Borrower”) each of the entities from time to time
executing a Joinder Agreement pursuant to Section 6.14(a) hereof (individually a
“Borrower” and collectively with the Parent Borrower, the “Borrowers”), AVIV
REIT, INC., a Maryland corporation (the “REIT Guarantor”), AVIV HEALTHCARE
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (the “LP
Guarantor”), AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P., a
Delaware limited partnership (the “OP Guarantor”), the other Guarantors
identified herein, the Lenders (as defined herein), and BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer (each, as defined
herein).

WHEREAS, the Borrowers have requested that the Revolving Lenders hereunder
provide a revolving credit facility in an initial amount of $300,000,000, and
the Revolving Lenders are willing to do so on the terms and conditions set forth
herein and that the Term Loan Lenders hereunder provide a term loan facility in
an initial amount of $100,000,000 and the Term Loan Lenders are willing to do so
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings set
forth below:

“Adjusted Consolidated EBITDA” means, for the Consolidated Parties for any
period, Adjusted Consolidated Net Income for such period, plus, to the extent
such amount was deducted in calculating such Adjusted Consolidated Net Income
(without duplication): (a) Consolidated Interest Expense; (b) provision for
taxes based on income or profits or capital gains, including federal, state,
provincial, franchise, excise and similar taxes and foreign withholding taxes;
(c) depreciation and amortization (including amortization or impairment
write-offs of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period); (d) the amount of
integration costs deducted (and not added back) in such period in computing
Adjusted Consolidated Net Income, including any one-time direct transaction or
restructuring costs incurred in connection with acquisitions or dispositions,
not to exceed for any period 10% of Adjusted Consolidated EBITDA (calculated on
a pro forma basis for any relevant transaction giving rise to the calculation of
Adjusted Consolidated EBITDA but before giving effect to the costs described in
this clause (d)); (e) proceeds from any business interruption insurance; (f) any
non-cash compensation expense attributable to grants of stock options,
restricted stock or similar rights to officers, directors and employees of any
Consolidated Party;



--------------------------------------------------------------------------------

(g) all extraordinary or non-recurring non-cash gain or loss or expense,
together with any related provision for taxes; and (h) all other non-cash items
(other than straight-line rent) reducing Adjusted Consolidated Net Income (other
than items that will require cash payments and for which an accrual or reserve
is, or is required by GAAP to be, made), including any impairment charge or
asset write-offs or write-downs related to intangible assets (including
goodwill) and long-lived assets pursuant to GAAP, less all non-cash items (other
than straight-line rent and rental income from intangible amortization, net)
increasing Adjusted Consolidated Net Income, all as determined on a consolidated
basis for the Consolidated Parties in conformity with GAAP; provided, however,
that Adjusted Consolidated EBITDA for the four (4) fiscal quarter period ending
as of (a) March 31, 2013 shall be based on Adjusted Consolidated EBITDA for the
one fiscal-quarter period then ended multiplied by 4, (c) June 30, 2013 shall be
based on Adjusted Consolidated EBITDA for the two fiscal-quarter period then
ended multiplied by 2 and (d) September 30, 2013 shall be based on Adjusted
Consolidated EBITDA for the three fiscal-quarter period then ended multiplied by
1 1/3.Notwithstanding the preceding, the income taxes of, and the depreciation
and amortization and other non-cash items of, a Consolidated Subsidiary shall be
added (or subtracted) to Adjusted Consolidated Net Income to compute Adjusted
Consolidated EBITDA only to the extent (and in the same proportion) that net
income of such Consolidated Subsidiary was included in calculating Adjusted
Consolidated Net Income.

“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.

“Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) (before giving effect to cash dividends on preferred stock of
the REIT Guarantor or charges resulting from the redemption of preferred stock
of the REIT Guarantor) of the Consolidated Parties for such period determined on
a consolidated basis in conformity with GAAP; provided, however, that the
following items shall be excluded in computing Adjusted Consolidated Net Income,
without duplication: (a) the net income of any Person, other than the
Consolidated Parties, except to the extent of the amount of dividends or other
distributions actually paid in cash (or to the extent converted into cash) or
Temporary Cash Investments to the Consolidated Parties by such Person during
such period; (b) the net income of any Consolidated Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary of such net income is not at the time permitted by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Consolidated Subsidiary, unless such restrictions with respect to the
declaration and payment of dividends or distributions have been properly waived
for such entire period; provided, however, that Adjusted Consolidated Net Income
will be increased by the amount of dividends or other distributions or other
payments made in cash (or to the extent converted into cash) or Temporary Cash
Investments to any Consolidated Party thereof in respect of such period, to the
extent not already included therein; (c) the cumulative effect of a change in
accounting principles; (d) one-time costs and expenses associated with the REIT
Guarantor’s initial public offering of common stock on or before the Closing
Date; (e) any after-tax gains or losses attributable to asset sales; and (f) all
extraordinary gains and extraordinary losses.

 

2



--------------------------------------------------------------------------------

“Adjusted Funds From Operations” for any period means the Adjusted Consolidated
Net Income for such period, plus depreciation and amortization of real property
(including furniture and equipment) and other real estate assets and excluding
(to the extent such amount was added or deducted, as applicable, in calculating
such Adjusted Consolidated Net Income): (1) gains or losses from (a) the
restructuring or refinancing of Funded Debt or (b) sales of properties;
(2) non-cash asset impairment charges; (3) non-cash charges related to
redemptions of preferred stock of the REIT Guarantor; (4) any non-cash
compensation expense attributable to grants of stock options, restricted stock
or similar rights to officers, directors and employees of Consolidated Parties;
(5) the amortization of financing fees and the write-off of financing costs;
(6) deferred rental income; (7) any one-time direct transaction or restructuring
costs incurred in connection with acquisitions or dispositions; and (8) any
other non-cash charges associated with the sale or settlement of any Interest
Rate Agreement or other hedging or derivative instruments.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent and an Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Collateral Value Amount” means, with respect to any pool of Borrowing
Base Assets as of any date of determination, the sum of the respective
Collateral Value Amounts of each of the Borrowing Base Assets in such pool.

“Aggregate Commitments” means the aggregate of the Revolving Commitments and the
Term Loan Commitments of all the Lenders.

“Aggregate Mortgageability Amount” means, with respect to any pool of Borrowing
Base Assets as of any date of determination, the sum of the respective
Mortgageability Amounts of each of the Borrowing Base Assets in such pool.

“Aggregate Revolving Commitments” means the Revolving Commitments of all of the
Revolving Lenders.

“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a), as increased from time to time pursuant to Section 2.01(e)
and/or Section 2.19.

 

3



--------------------------------------------------------------------------------

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Applicable Distribution Period” means (a) for each of the first four fiscal
quarters immediately following the Closing Date, the period beginning on the
first day of the fiscal quarter during which the Closing Date occurs and ending
on the last day of the last fiscal quarter preceding the distribution for which
reports have been filed with the SEC or provided to the applicable trustee (or
if no such reports have yet been required to be filed with the SEC, for which
internal financial statements are available), and (b) for each fiscal quarter
other than the first four fiscal quarters immediately following the Closing
Date, the immediately prior four fiscal quarter period.

“Applicable Maturity Date” means (a) with respect to the Revolving Loans, the
Swing line Loans and Letters of Credit, the Revolving Loan Maturity Date and
(b) with respect to the Term Loan, the Term Loan Maturity Date.

“Applicable Percentage” means each of the following percentages per annum, as
applicable, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Percentage

 

Pricing

Level

  

Consolidated

Leverage Ratio

   Eurodollar Loans     Base Rate
Loans     Letter of
Credit Fees  

1

   £ 40%      2.35 %      1.35 %      2.35 % 

2

   > 40% but £ 50%      2.45 %      1.45 %      2.45 % 

3

   > 50% but £ 55%      2.75 %      1.75 %      2.75 % 

4

   > 55%      3.00 %      2.00 %      3.00 % 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered within ten (10) days after being due in accordance with such
Section, then Pricing Level 4 shall apply as of the eleventh (11th) day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after the date on which such Compliance
Certificate is delivered. The Applicable Percentages in effect from the Closing
Date through the date that the Parent Borrower delivers the Compliance
Certificate for the fiscal quarter ending [March 31, 2013] shall be determined
based upon the Consolidated Leverage Ratio reflected in the opening Compliance
Certificate delivered pursuant to Section 4.01(s)(i). Notwithstanding anything
to the contrary contained in this definition, the determination of the
Applicable Percentage for any period shall be subject to the provisions of
Section 2.10(b).

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, (i) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as joint lead arranger and sole bookrunner,
(ii) RBC Capital Markets1, in its capacity as joint lead arranger, and
(iii) SunTrust Robinson Humphrey, Inc., in its capacity as joint lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Assignment of Leases” means an assignment of leases, rents and profits to the
Administrative Agent with respect to the applicable Borrower’s interests in a
Borrowing Base Asset (which assignment may be contained within the related
Mortgage Instrument) as collateral for the Obligations; provided that each such
Assignment of Leases shall, subject to the terms and conditions of the
applicable underlying lease, directly assign to the Administrative Agent the
following: (a) all existing and future leases, subleases, tenancies, licenses,
occupancy agreements or agreements to lease all or any portion of such Borrowing
Base Asset (including, without limitation, any applicable Facility Lease),
whether written or oral or for a definite period or month-to-month, together
with any extensions, renewals, amendments, modifications or replacements
thereof, and any options, rights of first refusal or guarantees of any Tenant’s
obligations under any lease now or hereafter in effect with respect to the
Borrowing Base Asset (individually, for the purposes of this definition, a
“Lease” and collectively, the “Leases”); and (b) all rents (including, without
limitation, base rents, minimum rents, additional rents, percentage rents,
parking, maintenance and deficiency rents and payments which are characterized
under the terms of the applicable Lease as payments of interest and/or principal
with respect to the applicable Borrowing Base Asset), security deposits, tenant
escrows, income, receipts, revenues, reserves, issues and profits of the
Borrowing Base Asset from time to time accruing, including, without limitation,
(i) all rights to receive payments arising under, derived from or relating to
any Lease, (ii) all lump sum payments for the cancellation or termination of any
Lease, the waiver of any term thereof, or the exercise of any right of first
refusal, call option, put option or option to purchase, and (iii) the return of
any insurance premiums or ad valorem tax payments made in advance and
subsequently refunded. In furtherance (and not limitation) of the foregoing,
each Assignment of Leases shall, subject to the terms and conditions contained
therein, assign to the Administrative Agent any and all of the applicable
Borrower’s rights to collect or receive any payments with respect to the
applicable Borrowing Base Asset. Finally, each Assignment of Leases shall, in
any case, be in form and substance satisfactory to the Administrative Agent in
its discretion and suitable for recording in the applicable jurisdiction; and
“Assignments of Leases” means a collective reference to each such Assignment of
Leases.

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

5



--------------------------------------------------------------------------------

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the total obligations of the lessee
for net rental payments during the remaining term of the lease included in such
Sale and Leaseback Transaction. For purposes hereof such present value shall be
calculated using a discount rate equal to the rate of interest implicit in such
Sale and Leaseback Transaction, determined by the lessee in good faith on a
basis consistent with comparable determinations of Capitalized Lease Obligations
under GAAP; provided, however, that if such sale and leaseback transaction
results in a Capitalized Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capitalized Lease Obligations.”

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT Guarantor and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2011, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the REIT Guarantor
and its Consolidated Subsidiaries, including the notes thereto.

“Bank of America” means Bank of America, N.A., together with its successors.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.) and any successor statute.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail

 

6



--------------------------------------------------------------------------------

to contest in a timely and appropriate manner (and if not dismissed within
ninety (90) days) or shall consent to any petition filed against it in an
involuntary case under such bankruptcy laws or other applicable Law or consent
to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate determined on such day (or if no
such rate is determined on such day, the next preceding day for which a
Eurodollar Rate is determined) for a Eurodollar Loan with an Interest Period of
one month plus 1.00%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” have the meanings given to such terms in the
introductory paragraph hereof.

“Borrower Joinder Agreement” means a joinder agreement in the form of
Exhibit E-1 to be executed by each new Subsidiary of the Parent Borrower that is
required to become a Borrower in accordance with Section 6.14(a) hereof.

“Borrower Materials” has the meaning provided in Section 6.02.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period, or
(b) a borrowing of Swing Line Loans, as appropriate.

“Borrowing Base Amount” means, as of any date, an amount equal to the lesser of:
(a) the Aggregate Mortgageability Amount as of such date for each of the
Borrowing Base Assets and (b) the Aggregate Collateral Value Amount as of such
date for each of the Borrowing Base Assets.

“Borrowing Base Asset” means a Real Property Asset located in the United States
which, as of any date of determination, satisfies all of the following
requirements: (a) such Real Property Asset is 100% wholly-owned by a Borrower in
fee simple or leased by a Borrower pursuant to an Eligible Ground Lease; (b) the
Administrative Agent, on behalf of the Lenders, shall have received each of the
Borrowing Base Asset Deliverables with respect to such Real Property Asset;
(c) such Real Property Asset is not subject to any Lien (other than a Permitted
Lien) or any Negative Pledge; (d) such Real Property Asset is free of all
material mechanical and structural defects, or other adverse matters except for
defects, conditions or matters individually or collectively which are not
material to the profitable operation of such Real Property Asset; (e)

 

7



--------------------------------------------------------------------------------

such Real Property Asset has been fully developed for use as a Healthcare
Facility; (f) such Real Property Asset is leased to and operated by an Eligible
Tenant pursuant to a Facility Lease (in connection with each Facility Lease,
upon inclusion of any Borrowing Base Asset, the Administrative Agent, on behalf
of the Lenders, will enter into an SNDA with the applicable Tenant or Tenants
under such Facility Lease if an SNDA is required pursuant to the terms hereof);
(g) no principal or interest payment, payments of real property taxes (except
taxes which are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP) or payments of premiums on
insurance policies with respect to such Real Property Asset is past due beyond
the earlier of the applicable grace period with respect thereto, if any, and
sixty (60) days; (h) no event of default (after the expiration of any applicable
notice and/or cure period) has occurred and is then-continuing under any
Facility Lease applicable to such Real Property Asset; (i) no Facility Lease
applicable to such Real Property Asset shall have been terminated without the
prior written consent of the Required Lenders (which consent shall not be
unreasonably withheld, delayed or conditioned); (j) no condemnation or
condemnation proceeding shall have been instituted (and remain undismissed for a
period of ninety (90) consecutive days), in each case, with respect to a
material portion of the Real Property Asset; (k) no material casualty event
shall have occurred with respect to the improvements located on such Real
Property Asset which is not able to be fully remediated with available insurance
proceeds and/or funds a Borrower has put into escrow; and (l) no Hazardous
Substances are located on or under such Real Property Asset and no other
environmental conditions exist in connection with such Real Property Asset
which, in each case, constitute a violation of any Environmental Law.

“Borrowing Base Assets” means a collective reference to all Borrowing Base
Assets in existence at any given time.

“Borrowing Base Asset Deliverables” means, with respect to any Real Property
Asset which is proposed for qualification as a “Borrowing Base Asset” hereunder,
a collective reference to each of the following (with each such item to be in
form and substance reasonably acceptable to the Administrative Agent and the
Required Lenders) items to be satisfied as a condition to such Real Property
Asset initially becoming a Borrowing Base Asset:

(a) a fully executed and notarized Mortgage Instrument and Assignment of Leases
(or a fully executed and notarized amendment to such existing Mortgage
Instrument and/or Assignments of Leases) with respect to such Real Property
Asset and a related legal opinion from special local counsel to the Borrowers
opining as to the propriety of the form of such documents for recording in the
applicable jurisdiction and such other matters as may be reasonably required by
the Administrative Agent;

(b) a fully executed copy of the Facility Lease with respect to such Real
Property Asset, together with an estoppel certificate from the applicable
Eligible Tenant and an SNDA with respect to such Facility Lease to the extent
such Facility Lease is not automatically subordinate to the applicable Mortgage
Instrument pursuant to the terms of such Facility Lease;

 

8



--------------------------------------------------------------------------------

(c) maps or plats of an as-built survey of the site constituting the Real
Property Asset sufficient in all cases to delete the standard survey exception
from the applicable Mortgage Policy;

(d) a FIRREA-compliant MAI appraisal, commissioned, reviewed and approved by the
Administrative Agent with respect to such Real Property Asset;

(e) evidence as to the compliance of such Real Property Asset and the
improvements related thereto with applicable zoning and use requirements (it
being understood that zoning letters or an appropriate zoning endorsement to the
applicable Mortgage Policy shall be deemed satisfactory evidence of compliance).
The Administrative Agent and the Lenders acknowledge that legal non-conforming
uses and structures are permitted;

(f) an ALTA mortgagee title insurance policy (or its equivalent in non-ALTA
jurisdictions) with respect to the applicable Real Property Asset (the “Mortgage
Policy”), naming the Administrative Agent as insured party for the benefit of
the Lenders, insuring that the Mortgage Instrument creates a valid and
enforceable first priority mortgage lien on the applicable Real Property Asset,
free and clear of all defects and encumbrances except Permitted Liens, which
Mortgage Policy shall (i) be in an amount equal to the Borrowing Base Amount for
such Real Property Asset, (ii) be from an insurance company reasonably
acceptable to the Administrative Agent (it being agreed that as of the Closing
Date, Chicago Title Insurance Company is acceptable to the Administrative
Agent), (iii) include such available endorsements and reinsurance as the
Administrative Agent may reasonably require and (iv) otherwise satisfy the
reasonable title insurance requirements of the Administrative Agent;

(g) evidence as to whether the applicable Real Property Asset is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and if such Real Property Asset is
a Flood Hazard Property, (i) the applicable Borrower’s written acknowledgment of
receipt of written notification from the Administrative Agent (A) as to the fact
that such Real Property Asset is a Flood Hazard Property and (B) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (ii) copies of
insurance policies or certificates of insurance evidencing flood insurance
reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders under a standard
mortgagee endorsement;

(h) copies of all existing material subleases of which any Responsible Officer
of any Credit Party has knowledge which would be required to be disclosed on
Part IV of Schedule 5.12 hereof with respect to such Real Property Asset if
approved as a Borrowing Base Asset;

(i) evidence that the Tenant under the applicable Facility Lease is an Eligible
Tenant;

 

9



--------------------------------------------------------------------------------

(j) a Phase I environmental assessment from an environmental consultant
reasonably acceptable to the Administrative Agent, dated as of a date reasonably
acceptable to the Administrative Agent and indicating that, as of such date, no
Hazardous Substances or other conditions on, under or with respect to the
applicable Real Property Asset constitute a violation of any Environmental Laws
and that, in any case, no commercially unreasonable amount of any Hazardous
Substances are located on or under such Real Property Asset, taking into account
the use of such Real Property Asset;

(k) property condition report (evidencing no mechanical or structural defects,
or other adverse matters except for defects, conditions or matters individually
or collectively which are not material to the profitable operation of such Real
Property Asset); and

(l) evidence of insurance coverage with respect to such Real Property Asset
meeting the requirements set forth herein and establishing the Administrative
Agent as loss payee, as required pursuant to the terms hereof.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-3 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b), Section 6.19 or more frequently at the option of the Parent
Borrower and (a) setting forth each Real Property Asset of the Borrowers,
identifying which such Real Property Assets are Borrowing Base Assets and
certifying (subject to the qualifications set forth in clause (b) herein) the
Collateral Value Amount and Mortgageability Amount with respect to each such
Borrowing Base Asset, (b) certifying (in the Borrowers’ good faith and based
upon its own information and the information made available to any Borrower by
the applicable Tenants, which information the Borrowers believe in good faith to
be true and correct in all material respects) (i) as to the calculation of the
Borrowing Base Amount as of the date of such certificate and (ii) that each Real
Property Asset used in the calculation of the Borrowing Base Amount meets each
of the criteria for qualification as a Borrowing Base Asset and (c) providing
such other information with respect to the Real Property Assets and/or the
Borrowing Base Assets as the Administrative Agent may reasonably require.

“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the respective Credit Parties, as applicable, at such
time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, in the State of New York or the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capitalized Lease Obligations” means, at the time any determination is to be
made, the amount of the liability in respect of a Capital Lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Capitalization Rate” means (a) 10.5% for all government reimbursed assets (e.g.
skilled nursing facilities, etc.) including, hospitals and (b) 8.0% for all
non-government reimbursed assets (e.g. assisted living facilities, independent
living facilities, medical office buildings, etc.)

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations.

“Cash Collateralize” has the meaning provided in Section 2.03(g).

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that

 

11



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert, other than Permitted Holders,
shall have acquired beneficial ownership, directly or indirectly, of, or shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
or control over, voting stock of the REIT Guarantor (or other securities
convertible into such voting stock) representing thirty-five percent (35%) or
more of the combined voting power of all voting stock of the REIT Guarantor,
(ii) during any period of up to twelve (12) consecutive months, commencing after
the Closing Date, individuals who at the beginning of such twelve (12) month
period were directors of the REIT Guarantor (together with any new director
whose election by the REIT Guarantor’s Board of Directors or whose nomination
for election by the REIT Guarantor’s shareholders was (A) approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved or (B) made in accordance with any voting
agreement to which the REIT Guarantor is then a party and which was in effect on
the Closing Date) cease for any reason other than death, disability or conflict
of interest to constitute a majority of the directors of the REIT Guarantor then
in office, or (iii) the occurrence of a “Change of Control” or any equivalent
term or concept under the Senior Notes Indenture. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 under the Securities
Exchange Act of 1934.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering the Medicare, Medicaid, SCHIP (State Children’s
Health Insurance), HIPAA, CLIA (Clinical Laboratory Improvement Amendments), and
several other federal health-related programs.

“Collateral” means a collective reference to all real and personal property
(including without limitation, the Borrowing Base Assets) with respect to which
Liens in favor of the Administrative Agent are either executed, identified or
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.

“Collateral Documents” means a collective reference to the Mortgage Instruments,
the Security Agreements, the Assignments of Leases and any UCC financing
statements securing payment hereunder, or any other documents securing the
Obligations under this Credit Agreement or any other Credit Document.

 

12



--------------------------------------------------------------------------------

“Collateral Value” means, with respect to any Real Property Asset, an amount
equal to the “as-is” leased fee appraised value of such Real Property Asset (on
an individual, as opposed to portfolio value, basis), as determined by the most
recently delivered FIRREA-compliant MAI appraisals commissioned, reviewed and
approved by the Administrative Agent or otherwise acceptable to the
Administrative Agent in its reasonable discretion (it being understood that
(a) the Collateral Value will reflect any value adjustment by reason of the of
the existence of the Facility Lease thereon, but shall otherwise be valued free
of all liens and encumbrances and (b) no reappraisal will be required to
determine Collateral Value except (i) at the option of the Borrowers,
(ii) pursuant to Section 6.18 and (iii) in connection with the addition of a new
Real Property Asset as a Borrowing Base Asset with respect to such new Real
Property Asset).

“Collateral Value Amount” means, with respect to any Real Property Asset, an
amount equal to (a) sixty-five percent (65%) multiplied by (b) the Collateral
Value as of such date for such Borrowing Base Asset.

“Commitment” means with respect to each Lender, the Revolving Commitment, the
Term Loan Commitment, the L/C Commitment and the Swing Line Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1; provided that each such Compliance Certificate shall, in any case,
include (without limitation): (a) a Borrowing Base Certificate in the form of
Exhibit C-3; (b) an updated version of Schedules 5.11, 5.12, 5.13 and 5.17 along
with a summary of changes made to such schedules since the previous delivery
thereof; provided, further, that upon the delivery of such updated schedules,
then Schedule 5.11, Schedule 5.12, Schedule 5.13 and Schedule 5.17 shall each be
deemed to have been amended and restated to read in accordance with the
applicable updated schedule and the representations and warranties with respect
thereto shall apply to such amended and restated schedules and (c) supporting
documents and materials reasonably required by the Administrative Agent for the
evidencing of the calculations and certifications made in connection therewith.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated
Fixed Charges for the most recently completed four (4) fiscal quarters.

“Consolidated Fixed Charges” means, for any Person (or consolidated group of
Persons) for any period, (a) Consolidated Interest Expense for such Person (or
consolidated group of Persons) for such period, plus (b) principal payments of
Consolidated Funded Debt for such Person (or consolidated group of Persons) for
such period (including, for purposes hereof, reductions in commitments, but
excluding any payment of principal under the Credit Documents and any “balloon”
payment or final payment at maturity that is significantly larger than the
scheduled payments that preceded it), plus (c) dividends and distributions paid
on preferred stock, if any, of such Person (or consolidated group of Persons)
for such period, in each case, on a consolidated basis determined in accordance
with GAAP; provided, however, that Consolidated Fixed Charges for the four
(4) fiscal quarter period ending as of (a) March 31, 2013 shall be based on
Consolidated Fixed Charges for the one fiscal-quarter period then ended
multiplied by 4, (c) June 30, 2013 shall be based on Consolidated Fixed Charges
for the two fiscal-quarter period then ended multiplied by 2 and
(d) September 30, 2013 shall be based on Consolidated Fixed Charges for the
three fiscal-quarter period then ended multiplied by 1 1/3.

 

13



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of the Consolidated Parties determined on a consolidated basis.

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense, less the aggregate amount of interest income for such period,
in respect of Funded Debt of the Consolidated Parties during such period, all as
determined on a consolidated basis in conformity with GAAP including (without
duplication): (i) the interest portion of any deferred payment obligations;
(ii) all commissions, discounts and other fees and expenses owed with respect to
letters of credit and bankers’ acceptance financing; (iii) the net cash costs
associated with Interest Rate Agreements and Funded Debt that is guaranteed or
secured by assets of the Consolidated Parties; and (iv) all but the principal
component of rentals in respect of Capitalized Lease Obligations paid, accrued
or scheduled to be paid or to be accrued by the Consolidated Parties; excluding,
to the extent included in interest expense above, (A) the amount of such
interest expense of any Consolidated Subsidiary if the net income of such
Consolidated Subsidiary is excluded in the calculation of Adjusted Consolidated
Net Income pursuant to clause (b) of the definition thereof (but only in the
same proportion as the net income of such Consolidated Subsidiary is excluded
from the calculation of Adjusted Consolidated Net Income pursuant to clause
(b) of the definition thereof), as determined on a consolidated basis in
conformity with GAAP and (B) (i) accretion of accrual of discounted liabilities
not constituting Funded Debt, (ii) any expense resulting from the discounting of
any outstanding Funded Debt in connection with the application of purchase
accounting in connection with any acquisition, (iii) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, (iv) any
expensing of bridge, commitment or other financing fees (but not revolving loan
commitment fees, including, without limitation, any fees associated with the
exercise of the option to increase the Facility Amount) and (v) non-cash costs
associated with Interest Rate Agreements and Currency Agreements.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) Adjusted Consolidated Funded Debt to
(b) Consolidated Total Asset Value.

“Consolidated Parties” means the REIT Guarantor and its Consolidated
Subsidiaries, as determined in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the REIT Guarantor in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the most recently completed four (4) fiscal
quarters, minus the Net Revenue attributable to each Real Property Asset sold or
otherwise disposed of during such four (4) fiscal quarters, minus the Net
Revenue from all Real Property Assets acquired during the most recently
completed four (4) fiscal quarters, divided by (2) the applicable Capitalization
Rate, plus (b) the acquisition cost of each Real Property Asset acquired during
the most recently completed four (4) fiscal quarters, plus (c) the GAAP book
value of the Consolidated Parties’ Investments permitted by Sections 7.03 or
7.04, plus (d) plus cash and Temporary Cash Investments plus (e) the
Consolidated Parties’ pro rata share of the foregoing items and components
attributable to interest in Unconsolidated Affiliates.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

“Credit Documents” means this Credit Agreement, the Collateral Documents, the
Notes, the Fee Letter, the Letters of Credit, the Joinder Agreements, the
Borrowing Base Certificates and the Compliance Certificates.

“Credit Party” means, as of any date, the Borrowers or any Guarantor which is a
party to the Guaranty as of such date; and “Credit Parties” means a collective
reference to each of them.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

“Daily Unused Fee” means, for any day during the Revolving Commitment Period, an
amount equal to (a) the Unused Fee Percentage multiplied by (b) the amount by
which the Aggregate Revolving Commitments exceed the sum of the Outstanding
Amount of Revolving Obligations (excluding the amount of any then-outstanding
Swing Line Loans).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

15



--------------------------------------------------------------------------------

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) two
percent (2%) per annum, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, in the
case of any Loan, such Lender notifies the Administrative Agent and the Parent
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Parent Borrower or the Administrative Agent that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” or “$” means the lawful currency of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Parent Borrower (each such approval not to be unreasonably withheld or
delayed; provided, that the Parent Borrower shall use reasonable efforts to
approve or disapprove such Person within ten (10) Business Days after receipt of
a written request for approval, together with reasonably sufficient information
to evaluate the

 

16



--------------------------------------------------------------------------------

potential assignee (including, if reasonably requested, financial information),
and a failure to approve or disapprove in such ten (10) Business Day period
shall be deemed to mean that such Person is approved); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the REIT
Guarantor or any of the REIT Guarantor’s Affiliates or Subsidiaries.

“Eligible Ground Lease” means, at any time, a lease (a) under which a Borrower
is the lessee or holds equivalent rights and is the fee owner of the
improvements or has a valid lease in existing improvements located thereon,
(b) that has a remaining term of not less than thirty (30) years, (c) under
which any required rental payment, principal or interest payment or other
payment due under such lease from such Borrower to the ground lessor is not more
than sixty (60) days past due and any required rental payment, principal or
interest payment or other payment due to such Borrower under any sublease of the
applicable real property lessor is not more than sixty (60) days past due,
(d) where no party to such lease is subject to a then continuing Bankruptcy
Event, (e) such ground lease (or a related document executed by the applicable
ground lessor) contains customary provisions protective of any lender to the
lessee and (f) where the Borrower’s interest in the underlying Real Property
Asset or the lease is not subject to (i) any lien other than permitted liens and
other encumbrances acceptable to the Administrative Agent and the Required
Lenders, in their discretion, or (ii) any negative pledge.

“Eligible Tenant” means a Tenant which (a) is not in arrears on any required
rental payment, principal or interest payment, payments of real property taxes
or payments of premiums on insurance policies with respect to its lease beyond
the later of (i) the applicable grace period with respect thereto, if any, and
(ii) sixty (60) days; (b) is not subject to a then-continuing Bankruptcy Event;
and (c) is reasonably acceptable in all material respects to the Administrative
Agent and the Required Lenders (it being understood that for purposes of this
clause (c), (i) each (A) Tenant set forth on Part V of Schedule 5.12,
(B) Subsidiary of any such Tenant, provided that such Tenant has provided a
guaranty of its Subsidiary’s obligations under the applicable Facility Lease, or
(C) Person which is under common ownership and control as any such Tenant, is
deemed acceptable as of the Closing Date) and (ii) from the date on which the
Administrative Agent shall have received (A) a written request from a Borrower
requesting the approval of a Tenant as an “Eligible Tenant” and (B) all
reasonably requested information from the Borrowers supporting such request, the
Administrative Agent and the Required Lenders shall have fifteen (15) Business
Days from such date to respond to such request). To the extent that the
Administrative Agent or any Lender shall fail to respond to such request within
the applicable period, such failure to respond shall be deemed an acceptance of
such Tenant. To the extent the Administrative Agent shall determine that such
requested Tenant is not reasonably acceptable in all material respects, it shall
specify the reasons for such determination.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Substances into the environment, including those
related to wastes, air emissions and wastewater discharges.

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity or one type of equity securities

 

17



--------------------------------------------------------------------------------

into another type of equity securities, (c) in connection with the exercise by a
present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, or
(d) in connection with any acquisition permitted hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the LP Guarantor or the OP Guarantor within the
meaning of Section 414(b) or (c) of the Internal Revenue Code (and
Sections 414(m) and (o) of the Internal Revenue Code for purposes of provisions
relating to Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Guarantor or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Guarantor or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that could reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability by a Governmental Authority under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Guarantor or any ERISA Affiliate.

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate other than a Loan that bears interest at the Base Rate as
determined by clause (c) of the first sentence of the definition of “Base Rate”.

“Eurodollar Base Rate” means:

(a) For any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR Rate
available (“LIBOR”), as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

18



--------------------------------------------------------------------------------

(b) For any day with respect to an interest rate calculation for a Base Rate
Loan, the rate per annum equal to (i) LIBOR at approximately 11:00 a.m., London
time, two Business Days prior to such date for Dollar deposits (for delivery on
such day) with a term equivalent to one month or (ii) if such rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on such day in
same day funds in the approximate amount of the Base Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to one
(1) month would be offered by Bank of America’s London Branch to major banks in
the London interbank eurodollar market at approximately 11:00 a.m. (London time)
two Business Days prior to such day.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan or any Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =        

   Eurodollar Base Rate                


1.00 - Eurodollar Reserve Percentage                 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning provided in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), as a result of a present or former connection between it and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising from the Administrative Agent or any Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, any
Credit Document), (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) any backup withholding tax that is required by the Internal Revenue
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by any Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new

 

19



--------------------------------------------------------------------------------

Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii) and
(e) any U.S. federal withholding Taxes imposed under FATCA.

“Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit Extension.

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or leased by a Borrower from the applicable Borrower as lessor, to
an Eligible Tenant, which, in the reasonable judgment of the Administrative
Agent, is a commercial space lease or is a triple net lease such that such
Eligible Tenant is required to pay all taxes, utilities, insurance, maintenance,
casualty insurance payments and other expenses with respect to the subject Real
Property Asset (whether in the form of reimbursements or additional rent) in
addition to the base rental payments required thereunder); provided, that each
such lease or master lease shall be in form and substance reasonably
satisfactory to the Administrative Agent at the time the applicable Real
Property Asset is submitted for qualification as a Borrowing Base Asset
(confirmation of such satisfaction not to be unreasonably withheld or
conditioned); provided, further that if the Administrative Agent has not either
approved or disapproved such Facility Lease within ten (10) Business Days after
receiving the Facility Lease from the Borrowers, then the Administrative Agent
shall be deemed to have approved such Facility Lease.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471 (b) (1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement dated as of November 6, 2012 among the
REIT Guarantor, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as amended and modified.

 

20



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Revolving Commitment Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person (or consolidated group of
Persons) at any date of determination (without duplication):

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) all unconditional obligations of such Person to pay the deferred and unpaid
purchase price of property or services, which purchase price is due more than
six months after the date of placing such property in service or taking delivery
and title thereto or the completion of such services, except Trade Payables;

(e) all Capitalized Lease Obligations and Attributable Debt;

(f) all Funded Debt of other Persons secured by a lien on any asset of such
Person, whether or not such Funded Debt is assumed by such Person; provided,
however, that the amount of such Funded Debt shall be the lesser of (A) the fair
market value of such asset at that date of determination and (B) the amount of
such Funded Debt;

(g) all Funded Debt of other Persons guaranteed by such Person to the extent
such Funded Debt is guaranteed by such Person;

 

21



--------------------------------------------------------------------------------

(h) to the extent not otherwise included in this definition or the definition of
Consolidated Interest Expense, obligations under Currency Agreements and
Interest Rate Agreements.

The amount of Funded Debt of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations of the type described
above and, with respect to obligations under any guarantee, the maximum
liability upon the occurrence of the contingency giving rise to the obligation;
provided, however, that: (a) the amount outstanding at any time of any Funded
Debt issued with original issue discount shall be deemed to be the face amount
with respect to such Funded Debt less the remaining unamortized portion of the
original issue discount of such Funded Debt at the date of determination in
conformity with GAAP; (b) Funded Debt shall not include any liability for
foreign, federal, state, local or other taxes; (c) Funded Debt shall not include
any indemnification, earnouts, adjustment or holdback of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Funded Debt incurred by any Person acquiring all or any portion of
such business, assets or subsidiary for the purpose of financing such
acquisition; and (d) Funded Debt shall not include contingent obligations under
performance bonds, performance guarantees, surety bonds, appeal bonds or similar
obligations incurred in the ordinary course of business and consistent with past
practices.

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means, as of any date, the REIT Guarantor, the LP Guarantor, the OP
Guarantor or any Subsidiary Guarantor which is a party to the Guaranty as of
such date; and “Guarantors” means a collective reference to each of them.

“Guaranty” means the Guaranty made by the Guarantors under Article XI in favor
of the Lenders, together with each joinder agreement delivered pursuant to
Section 6.14.

“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives, regulated under the Environmental Laws.

“Healthcare Facilities” means any skilled nursing facility, mentally and
developmentally disabled facility, rehab hospital, long term acute care
facility, intermediate care facility for the mentally disabled, assisted living
facility, independent living facility, Alzheimer’s care facility, continuing
care retirement community, mental health facility, life science facility,
medical office building, hospital or other property typically owned by
healthcare real estate investment trusts and any ancillary businesses that are
incidental to the foregoing.

 

22



--------------------------------------------------------------------------------

“Healthcare Laws” has the meaning provided in Section 5.19(a).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations set forth at 45 CFR Parts 160 and 164.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations under any Swap Contract;

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on that portion of the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 10.04.

“Information” has the meaning provided in Section 10.07.

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and December
and the Applicable Maturity Date, and (b) as to any Eurodollar Loan (other than
Swing Line Loans), the last Business Day of each Interest Period for such Loan
and the Applicable Maturity Date, the date of repayment of principal of such
Loan, and where the applicable Interest Period exceeds three months, the date
every three months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Applicable Maturity Date.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement with respect to interest rates.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, including, but not limited to, by means of (a) the
purchase or other acquisition of Capital Stock of another Person, (b) a loan,
advance (other than deposits with financial institutions available for
withdrawal or demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution to, guaranty or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrowers.

“IRS” means the United States Internal Revenue Service.

 

24



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

“Joinder Agreements” means any Borrower Joinder Agreement, Subsidiary Guarantor
Joinder Agreement or Lender Joinder Agreement.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans in accordance with Section 2.03(c).

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Revolving Lender, the commitment of such Revolving
Lender to purchase participation interests in L/C Obligations up to such
Revolving Lender’s Revolving Commitment Percentage thereof.

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

25



--------------------------------------------------------------------------------

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns. The term “Lender” may be
used to refer to a Revolving Lender, a Term Loan Lender or both.

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(e).

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Loan Maturity Date then in effect (or, if such day is not
a Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.09(c).

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan, Term Loan or Swing Line Loan, and the Base Rate
Loans and Eurodollar Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A.

“LP Guarantor” has the meaning provided in the introductory paragraph hereof.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Credit Parties, taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Credit Document, or
of the ability of (i) any Borrower, (ii) the REIT Guarantor, the LP Guarantor or
the OP Guarantor or (iii) the other Credit Parties, taken as a whole, to perform
their

 

26



--------------------------------------------------------------------------------

obligations under any Credit Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against (i) any Borrower, (ii) the REIT Guarantor, the LP Guarantor or the OP
Guarantor or (iii) the other Credit Parties, taken as a whole, of any Credit
Document to which it is a party.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§ 1396 et seq. and related regulations.

“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out-patient
behavioral healthcare services, and medicine or health care equipment provided
to a Person for a necessary or specifically requested valid and proper medical
or health purpose.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 §§ et seq. and related regulations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgageability Amount” means, with respect to any Borrowing Base Asset and as
of any date of determination, the maximum principal amount of a hypothetical
mortgage loan that would be available to be borrowed against such Borrowing Base
Asset assuming (a) an annual interest rate equal to the greater of (i) 6.50% and
(ii) the then-applicable Treasury Rate plus 2.50%, (b) a 25-year amortization
schedule and (c) a debt service coverage ratio on such loan of 1.50 to 1.00
(based on the most-recently calculated Mortgageability Cash Flow of such
Borrowing Base Asset).

“Mortgageability Cash Flow” means, with respect to any Borrowing Base Asset and
for the most recently ended quarter, an amount equal to the most recently
calculated four (4) fiscal quarter Net Revenues received by the applicable
Borrower with respect to such Borrowing Base Asset in connection with a lease
entered into between the applicable Borrower and a Person which is not an
Affiliate of any Consolidated Party. For purposes of computing Mortgageability
Cash Flow for any applicable test period, any lease adjustments and/or
modifications (including new leases with respect to new Borrowing Base Asset)
shall be given pro forma effect as if such transaction had taken place as of the
first day of such applicable test period.

“Mortgage Instrument” means, for any Real Property Asset, a first lien priority
fee or leasehold mortgage, deed of trust or deed to secure debt in favor of the
Administrative Agent (for the benefit of the Lenders) with respect to such Real
Property Asset. Each Mortgage Instrument shall be in form and substance
satisfactory to the Administrative Agent and suitable for recording in the
applicable jurisdiction.

“Mortgage Policy” shall have the meaning assigned to such term in the definition
of “Borrowing Base Asset Deliverables” contained in this Section 1.01.

 

27



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Guarantor or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement;
and provided further, however, that any provision under the Senior Notes
Indenture and/or any other document relating to the Senior Notes that may be
included within this definition of “Negative Pledge” shall not constitute a
“Negative Pledge” for purposes of this Credit Agreement.

“Net Revenues” means, with respect to any Real Property Asset for the most
recently ended fiscal quarter for which financial information has been delivered
to the Administrative Agent pursuant to the terms of this Credit Agreement, the
sum of (a) (i) rental payments received in cash by the applicable Borrower or
Consolidated Party, as the case may be (whether in the nature of base rent,
minimum rent, percentage rent, additional rent or otherwise, but exclusive of
security deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the Tenant thereunder and proceeds from a sale or other disposition) pursuant to
the Facility Leases applicable to such Real Property Asset and (ii) interest
from loans made by such Borrower or Consolidated Party, as the case may be,
minus (b) operating expenses of such Borrower or Consolidated Party, as the case
may be, allocated to such Real Property Asset.

“Notes” means a collective reference to the Revolving Notes and the Term Notes;
and “Note” means any one of them.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party and (c) all obligations of any Credit Party
under any treasury management agreement between any Credit Party and any Lender
or Affiliate of a Lender.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

28



--------------------------------------------------------------------------------

“OP Guarantor” has the meaning provided in the introductory paragraph hereof.

“OP Pledge Agreement” means that certain pledge agreement executed by the OP
Guarantor, dated as of the Closing Date and in the form of Exhibit H, as
amended, supplemented, restated or otherwise modified from time to time.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date, (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date and
(c) with respect to Term Loans on any date, the aggregate outstanding principal
amount thereof.

“Parent Borrower” has the meaning provided in the introductory paragraph hereto.

“Participant” has the meaning provided in Section 10.06(d).

“Participant Register” has the meaning provided in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Guarantor or
any ERISA Affiliate or to which any Guarantor or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

29



--------------------------------------------------------------------------------

“Permitted Holders” means LG Aviv L.P. (and any other investment fund that is an
Affiliate of Lindsay Goldberg LLC), Craig Bernfield (and any other member of
management of the REIT Guarantor or entities controlled by Craig Bernfield or
any other member of management and established for estate planning purposes) and
Shifra Karkomi (and any of her lineal descendants or entities controlled by them
and established for estate planning purposes).

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA), in each case, which
are not yet delinquent (other than those which are being contested in good faith
and for which adequate reserves have been established in accordance with GAAP);
(b) Liens evidencing the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals, in each
case, incurred in the ordinary course of business and which are not at the time
required to be paid or discharged or that are being contested in good faith and
for which a bond or other assurance has been posted as required by applicable
Law; provided, that with respect to any Borrowing Base Asset, no exception is
taken therefor in the related Mortgage Policy or such Mortgage Policy otherwise
affirmatively insures over such Liens in form and substance reasonably
satisfactory to the Administrative Agent; (c) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workmen’s compensation, unemployment
insurance or similar applicable Laws; (d) zoning restrictions, easements,
licenses, rights-of-way, covenants, reservations and other rights, restrictions
or encumbrances on the use of Real Property Assets, which do not materially
detract from the value of such property or materially impair the use thereof for
the business of such Person; (e) Liens in existence as of the Closing Date as
set forth on Schedule 7.01 and, with respect to the Borrowing Base Properties,
as set forth on the Mortgage Policies (or updates thereto) delivered in
connection herewith; (f) Liens, if any, in favor of the Administrative Agent for
the benefit of the Lenders; (g) Liens, if any, in favor of the L/C Issuer and/or
Swing Line Lender to cash collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder; (h) Liens arising
pursuant to Facility Leases; (i) any interest of title of a lessor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement; (j) liens arising pursuant to leases or subleases
of immaterial portions of any Real Property Asset owned by any of the Borrowers
granted to others not interfering in any material respect with such Real
Property Asset or the business of the applicable Borrower; (k) Liens created by
or resulting from any litigation or legal proceeding that does not constitute
and Event of Default which is being contested in good faith in accordance with
Section 7.01; (l) any Liens in deposit accounts in favor of the financial
institution at which such accounts are held on items in collection (and
documents related thereto) arising in the ordinary course of business under
Article 4 of the Uniform Commercial Code; and (m) additional Liens so long as
the principal amount of Indebtedness and other obligations secured thereby does
not exceed $250,000 in the aggregate for all Borrowers at any one time
outstanding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

30



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Guarantor or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning provided in Section 6.02.

“Pledged Equity” has the meaning provided in Section 1(b) of the Security and
Pledge Agreement and Section 2(a) of the OP Pledge Agreement, as applicable.

“Public Lender” has the meaning provided in Section 6.02.

“Real Property Asset” means, a parcel of real or leasehold property, together
with all improvements (if any) thereon (including all tangible personal property
owned by the person owning such real or leasehold property) owned in fee simple
or leased pursuant to an Eligible Ground Lease by any Person; “Real Property
Assets” means a collective reference to each Real Property Asset.

“Register” has the meaning provided in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

“REIT Guarantor” has the meaning provided in the introductory paragraph hereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Rent Coverage Ratio” means, as of any date of determination, with respect to
the Borrowing Base Assets, the ratio of (a) the sum of Tenant EBITDAR of each
Eligible Tenant under each Facility Lease for the last four (4) fiscal quarters
to (b) the sum of the annual rent payable by each Eligible Tenant under each
such Facility Lease, for the same period.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of (a) the sum of the Outstanding Amount of the Term Loans
and the Aggregate Commitments or (b) if the Commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Article VIII, Lenders holding in the aggregate more
than 50% of the Total Outstandings (including, in each

 

31



--------------------------------------------------------------------------------

case, the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans); provided, that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of (a) the Aggregate Revolving Commitments or
(b) if the Revolving Commitments and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Article VIII, Revolving
Lenders holding in the aggregate more than 50% of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, that the unfunded Revolving Commitments of, and the portion of the
Revolving Obligations held or deemed held by, any Defaulting Lender that is a
Revolving Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or general counsel of the REIT Guarantor, LP Guarantor, OP
Guarantor or Parent Borrower, acting on behalf of itself or any Credit Party and
when acting on behalf of a Credit Party, such Responsible Officer shall be
deemed to be a Responsible Officer of such Credit Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to share in the Revolving
Obligations hereunder up to such Lender’s Revolving Commitment Percentage
thereof.

“Revolving Commitment Percentage” means, at any time for each Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender’s Revolving Committed Amount and the
denominator of which is the Aggregate Revolving Committed Amount. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01.

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) in the case of Revolving Loans and Swing Line Loans,
the Revolving Loan Maturity Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, and (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.

“Revolving Committed Amount” means, with respect to each Revolving Lender, the
amount of such Lender’s Revolving Commitment. The initial Revolving Committed
Amounts are set forth on Schedule 2.01.

“Revolving Lender” means a collective reference to the Lenders holding Revolving
Loans or Revolving Commitments.

 

32



--------------------------------------------------------------------------------

“Revolving Loan Maturity Date” means the later to occur of (a) March 26, 2016
and (b) if maturity is extended pursuant to Section 2.18, such extended maturity
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Business Day, the Revolving Loan Maturity Date shall
be the next preceding Business Day.

“Revolving Loans” has the meaning provided in Section 2.01.

“Revolving Note” means the promissory notes in the form of Exhibit B-1, if any,
given to each Revolving Lender to evidence the Revolving Loans and Swing Line
Loans of such Revolving Lender, as amended, restated, modified, supplemented,
extended, renewed or replaced.

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
any Consolidated Party of any property, whether owned by the Consolidated Party
at the Closing Date or later acquired, which has been or is to be sold or
transferred by the Consolidated Party to such Person or any other Person from
whom funds have been or are to be advanced by such Person on the security of
such property.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

33



--------------------------------------------------------------------------------

“Security and Pledge Agreement” means that certain security and pledge agreement
executed by each Borrower, dated as of the Closing Date and in the form of
Exhibit G, as amended, supplemented, restated or otherwise modified from time to
time.

“Security Agreements” means (a) the Security and Pledge Agreement and (b) the OP
Pledge Agreement.

“Senior Notes” means, collectively, those certain senior unsecured notes issued
by the Senior Notes Issuers pursuant to the Senior Notes Indenture and
supplements thereto on or about February 4, 2011, April 5, 2011 and March 28,
2012 and any additional senior note issuance pursuant to the Senior Note
Indenture or similar indenture, in each case, as amended, modified, restated or
supplemented from time to time.

“Senior Notes Indenture” means that certain Indenture, dated as of February 4,
2011, among the Senior Notes Issuers, the Guarantors named therein and The Bank
of New York Mellon Trust Company, N.A., as trustee, and any other similar
indenture, in each case, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“Senior Notes Issuers” means the LP Guarantor and Aviv Healthcare Capital
Corporation.

“Short Term Operator” means any Credit Party or Subsidiary of a Credit Party
(excluding any Borrower) which due to exigent circumstances becomes the operator
of any parcel of real estate or leasehold property provided that such operation
shall not continue for more than nine months from its inception and shall not
impact properties which comprised more than five percent (5.0%) of the
Consolidated Total Asset Value for the most recently ended fiscal quarter prior
to such Guarantor becoming the operator thereof.

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“SNDA” means, with respect to any Facility Lease of a Borrowing Base Asset, a
subordination, non disturbance and attornment agreement by and among
Administrative Agent, on behalf of the Lenders, and the Tenants who are a party
to the Facility Lease, in form and substance reasonably acceptable to the
Administrative Agent.

 

34



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the LP Guarantor.

“Subsidiary Guarantor” means each Subsidiary of the REIT Guarantor other than
(a) the Borrowers, the LP Guarantor and the OP Guarantor, (b) the Unrestricted
Subsidiaries, (c) any Subsidiary (other than Aviv Healthcare Capital
Corporation) which does not guarantee the obligations of the Senior Notes
Issuers (or any other issuer of any Senior Notes) under the Senior Notes
Indenture or any additional senior or subordinated note issuance, convertible
debentures, or similar public or private issuance, (d) any Subsidiary which, as
of the Closing Date, is prohibited by the terms of secured project financing
documents from being a Guarantor hereunder, (e) any Subsidiary that is not
required by the provisions of this Agreement (including Section 11.08) to be a
Guarantor hereunder and (f) any Subsidiary that is released from being a
Guarantor hereunder by the provisions of this Agreement (including
Section 11.08).

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E-2 to be executed by each Subsidiary from time to time required to
be a Subsidiary Guarantor by Section 6.14(b), other than such Subsidiaries that
are initial Guarantors under the Guaranty.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

35



--------------------------------------------------------------------------------

“Swap Contract” means any Currency Agreement or Interest Rate Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Revolving Lender, the commitment of such Revolving Lender to purchase
participation interests in Swing Line Loans.

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

“Swing Line Loans” has the meaning provided in Section 2.01(c).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Cash Investment” means any of the following: (1) United States
dollars; (2) direct obligations of the United States of America or any agency
thereof or obligations fully and unconditionally guaranteed by the United States
of America or any agency thereof; (3) time deposit accounts, term deposit
accounts, time deposits, bankers’ acceptances, certificates of deposit,
Eurodollar time deposits and money market deposits maturing within twelve months
or less of the date of acquisition thereof issued by a bank or trust company
which is organized under the laws of the United States of America or any state
or jurisdiction thereof, and which bank or trust company has capital, surplus
and undivided profits aggregating in excess of $500 million and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one “nationally recognized statistical rating organization” (within the
meaning of Rule 15c3-l(c)(2)(vi)(F) under the Exchange Act) or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor;
(4) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (2) and (3) above entered into with
a bank meeting the qualifications described in clause (3) above; (5) commercial

 

36



--------------------------------------------------------------------------------

paper, maturing not more than six months after the date of acquisition, issued
by a corporation (other than an Affiliate of the REIT Guarantor) organized and
in existence under the laws of the United States of America or any state or
jurisdiction thereof with a rating at the time as of which any investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P; (6) securities with maturities of six months or less from the
date of acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s; and (7) any fund investing substantially all of its assets in
investments that constitute Temporary Cash Investments of the kinds described in
clauses (1) through (6) of this definition.

“Tenant” means any Person who is a lessee (or if a Credit Party holds a
leasehold interest, a sublessee) with respect to any lease held by a Borrower as
lessor (or sublessor, as applicable) or as an assignee of the lessor (or
sublessor, as applicable) thereunder.

“Tenant EBITDAR” means, without duplication, for a Tenant under a Facility Lease
as of the most recently ended fiscal quarter for which a Borrower has received
such information for such Tenant when due, the sum for the last four (4) fiscal
quarters of (a) net income of the Tenant, in each case, excluding any
non-recurring or extraordinary gains and losses, plus (b) an amount which, in
the determination of net income for such fiscal quarter pursuant to clause
(a) above, has been deducted for or in connection with (i) Consolidated Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Consolidated Interest Expense per GAAP), (ii) income
taxes, (iii) depreciation and amortization, (iv) rent expense paid to the
Borrower, and (v) allocated corporate overhead management fees, minus (c) an
amount equal to 4% of the net revenue of such Tenant with respect to each
Borrowing Base Asset, all determined in accordance with GAAP.

“Term Loan” has the meaning provided in Section 2.01(d).

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01, as increased from time to time
pursuant to Section 2.01(e) and/or Section 2.19. The Term Loan Commitment of
each Term Loan Lender shall be deemed to be reduced upon each advance of a Term
Loan made by such Lender in the amount of such advance.

“Term Loan Percentage” means, at any time, for each Term Loan Lender, the
percentage of the Term Loan and any aggregate Term Loan Commitment (prior to the
termination thereof) held by such Term Loan Lender to the aggregate Term Loans
and any Term Loan Commitments (prior to the termination thereof) held by all
Term Loan Lenders, as such percentage may be modified in connection with any
assignment made in accordance with the provisions hereof. The initial Term Loan
Percentages are set forth on Schedule 2.01.

“Term Loan Commitment Period” means the period from and including the Closing
Date to the earlier of (a) sixty (60) days from the Closing Date, (b) the date
on which the full amount of the Term Loan Commitment has been borrowed or
(c) the date on which the Term Loan Commitments shall have been terminated as
provided herein.

 

37



--------------------------------------------------------------------------------

“Term Loan Lenders” means a collective reference to the Lenders holding Term
Loans or Term Loan Commitments.

“Term Loan Obligations” means all Obligations in respect of the Term Loans.

“Term Loan Maturity Date” means March 26, 2016.

“Term Loan Unused Fee” shall have the meaning provided in Section 2.09(a)(ii).

“Term Note” means the promissory note in the form of Exhibit B-2, if any, given
to each Term Loan Lender to evidence the Term Loan of such Term Loan Lender, as
amended, restated, modified, supplemented, extended, renewed or replaced.

“Threshold Amount” means (a) with respect to each of the Borrowers, $5,000,000
and (b) with respect to each of the REIT Guarantor, the LP Guarantor and the OP
Guarantor, $20,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Obligations and all Term Loan Obligations.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person or any of its subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Transactions” means a collective reference to (i) the entering into of this
Credit Agreement and the other Credit Documents by the Borrowers and the
Guarantors, and (ii) the successful initial public offering of common stock by
the REIT Guarantor.

“Treasury Rate” means, as of any date of determination, the yield reported, as
of 10:00 a.m. (New York City time) on such date (or to the extent such date is
not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX-1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX-1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S. Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
ten (10) years.

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Loan.

 

38



--------------------------------------------------------------------------------

“Unconsolidated Affiliates” means an affiliate of the REIT Guarantor whose
financial statements are not required to be consolidated with the financial
statements of the REIT Guarantor in accordance with GAAP.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Senior Notes Indenture; provided, that to
the extent the Senior Notes Indenture is, for any reason, terminated, the term
“Unrestricted Subsidiaries” shall, for the remainder of the term of this
Agreement, have the meaning assigned to such term in the Senior Notes Indenture
immediately prior to the termination thereof.

“Unused Fee” shall have the meaning given such term in Section 2.09(a).

“Unused Fee Percentage” means, for any day, the percentage set forth below based
upon the Usage Percentage as of the end of such day:

 

Usage Percentage

   Unused Fee
Percentage  

<50%

     0.50 % 

³50%

     0.35 % 

“Usage Percentage” means the percentage equal to (i) the Outstanding Amount of
Revolving Obligations (excluding the amount of any then outstanding Swing Line
Loans) divided by (ii) the Aggregate Revolving Commitments.

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

1.02 Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

39



--------------------------------------------------------------------------------

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(ii) Unless otherwise provided or required by context, Article, Section, Exhibit
and Schedule references are to the Credit Document in which such reference
appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements for the fiscal year
that ended December 31, 2011, except as otherwise specifically prescribed
herein.

(b) The Parent Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Parent Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

(c) The parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 6.11 shall be made on a pro forma basis with
respect to any Disposition or acquisition occurring during the applicable
period, retroactive to the beginning of such applicable period; provided that,
for purposes of determining pro forma calculations, the date of acquisition of a
development project shall be deemed to be the later of (i) the date of
substantial completion of such project and (ii) the date upon which rent
payments commence under the applicable lease.

 

40



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrowers or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

1.04 Rounding.

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

41



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND EXTENSION OF CREDITS

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Revolving Loans. During the Revolving Commitment Period, each Revolving
Lender severally agrees to make revolving credit loans (the “Revolving Loans”)
to the Parent Borrower on any Business Day; provided that after giving effect to
any such Revolving Loan, (i) with regard to the Revolving Lenders collectively,
the aggregate Outstanding Amount of Revolving Obligations shall not exceed the
lesser of (x) THREE HUNDRED MILLION DOLLARS ($300,000,000) (as such amount may
be increased or decreased in accordance with the provisions hereof (including,
without limitation, Section 2.01(e) and Section 2.19), the “Aggregate Revolving
Committed Amount”) and (y) the Borrowing Base Amount for such date, (ii) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Revolving Committed Amount and (iii) the Total Outstandings shall not exceed the
lesser of (x) the sum of the Outstanding Amount of the Term Loans and the
Aggregate Commitments and (y) the Borrowing Base Amount. Revolving Loans may
consist of Base Rate Loans, Eurodollar Loans, or a combination thereof, as
provided herein, and may be repaid and reborrowed in accordance with the
provisions hereof.

(b) Letters of Credit. During the Revolving Commitment Period, (i) subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Lenders set forth in this
Section 2.01(b) and Section 2.03 (A) to issue Letters of Credit for the account
of a Borrower on any Business Day, (B) to amend or renew Letters of Credit
previously issued hereunder, and (C) to honor drafts under Letters of Credit;
and (ii) the Revolving Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Letters of Credit issued hereunder in an amount
equal to such Lender’s Revolving Commitment Percentage thereof; provided that
(A) the aggregate principal amount of L/C Obligations shall not exceed ten
percent (10%) of the Aggregate Revolving Committed Amount (the “L/C Committed
Amount”), (B) with regard to the Revolving Lenders collectively, the aggregate
principal amount of Revolving Obligations shall not exceed the lesser of (x) the
Aggregate Revolving Committed Amount and (y) the Borrowing Base Amount for such
date, (C) with regard to each Revolving Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Obligations shall not exceed its
respective Revolving Committed Amount and (D) the Total Outstandings shall not
exceed the Borrowing Base Amount. Subject to the terms and conditions hereof,
the Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may obtain Letters of Credit to replace Letters of
Credit that have expired (or will expire within sixty (60) days) or that have
been drawn upon and reimbursed.

(c) Swing Line Loans. During the Revolving Commitment Period, subject to the
terms and conditions set forth herein, the Swing Line Lender may, in its
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.01(c) and Section 2.04, make revolving credit loans (the “Swing
Line Loans”) to the Parent Borrower on any Business Day; provided, that (i) the
aggregate principal amount of the Swing Line Loans shall not exceed ten percent
(10%) of the Aggregate Revolving Committed Amount (the “Swing Line Committed
Amount”), (ii) with respect to the Revolving Lenders collectively, the aggregate
principal amount of Revolving Obligations shall not exceed the lesser of (x) the
Aggregate

 

42



--------------------------------------------------------------------------------

Revolving Committed Amount and (y) the Borrowing Base Amount on such date,
(iii) the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan and (iv) the Total Outstandings shall
not exceed the Borrowing Base Amount on such date. Swing Line Loans shall be
comprised solely of Base Rate Loans, and may be repaid and reborrowed in
accordance with the provisions hereof. Immediately upon the making of a Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a participation
interest in such Swing Line Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage thereof. No Swing Line Loan shall
remain outstanding for longer than five (5) Business Days. The Swing Line Lender
shall endeavor to (but be under no obligation to) promptly notify the Parent
Borrower if it has suspended the availability of Swing Line Loans.

(d) Term Loans. Not more than three (3) times during the Term Loan Commitment
Period, each Term Loan Lender severally agrees to make term loans (each a “Term
Loan”) to the Borrower on any Business Day; provided, that after giving effect
to any such Term Loan, (i) with regard to the Term Loan Lenders collectively,
the aggregate Outstanding Amount of Term Loans shall not exceed ONE HUNDRED
MILLION DOLLARS ($100,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof (including, without limitation,
Section 2.01(e) and Section 2.19), (ii) the Total Outstandings shall not exceed
the lesser of (x) the sum of the Outstanding Amount of the Term Loans and the
Aggregate Commitments and (y) the Borrowing Base Amount, and (iii) with regard
to each Term Loan Lender individually, such Term Loan Lender’s Term Loan
Percentage of outstanding Term Loans shall not exceed its respective Term Loan
Commitment. Term Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein. Term Loans may be repaid in whole or in
part at any time but amounts repaid on the Term Loan may not be reborrowed.

(e) Increases of the Aggregate Revolving Commitments; Addition of Incremental
Term Loan Facilities. Subject to the terms and conditions set forth herein, the
Parent Borrower may, at any time prior to the then Applicable Maturity Date (or,
in the case of an Incremental Term Loan Facility, the date on which the Borrower
exercises the conversion option provided in Section 2.19), upon written notice
to the Administrative Agent, cause an increase in the Aggregate Revolving
Commitments (each such increase, an “Incremental Revolving Increase”) or add one
or more tranches of term loans (each an “Incremental Term Loan Facility”; each
Incremental Term Loan Facility and each Incremental Revolving Increase are
collectively referred to as “Incremental Facilities”) in an aggregate amount of
up to ONE HUNDRED MILLION DOLLARS ($100,000,000) (to an aggregate amount not
more than FIVE HUNDRED MILLION DOLLARS ($500,000,000)), provided that such
increase shall be conditioned and effective upon the satisfaction of the
following conditions:

(i) the Borrowers shall obtain (whether through an arranger or otherwise)
commitments for the amount of the increase from existing Lenders or other
commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit F attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Commitment without its
written consent);

 

43



--------------------------------------------------------------------------------

(ii) any such increase shall be in a minimum aggregate principal amount of
$10,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount, if less, or such other amount as the Parent Borrower and the
Administrative Agent may agree);

(iii) if any Revolving Loans are outstanding at the time of any such increase,
the Borrowers shall make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

(iv) the Borrowers shall pay to the Administrative Agent and each arranger all
fees required under any fee letter due in connection with the syndication of the
increase in the Committed Amount;

(v) the Borrowers shall have executed any new or amended and restated Notes (to
the extent requested by the Lenders) to reflect the revised commitment amounts;

(vi) the Administrative Agent shall have completed flood due diligence with
respect to each Real Property Asset as described in clause (g) of the definition
of “Borrowing Base Asset Deliverables”; and

(vii) the conditions to the making of a Loan set forth in Sections 4.02(b) and
(c) shall be satisfied.

In connection with any such increase in the Commitments, Schedule 2.01 shall be
revised to reflect the modified Commitments and Commitment percentages of the
Lenders, and the Borrowers shall provide supporting corporate resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith. The Parent
Borrower shall not be permitted to cause more than four (4) increases in the
Aggregate Commitments following the Closing Date.

(f) If any amendment to this Credit Agreement is reasonably requested to give
effect to or to evidence any addition of Incremental Facilities pursuant to and
in accordance with Section 2.01(e), then such amendment shall be effective if
executed by the Credit Parties, each Lender providing such Incremental Facility
Commitment and the Administrative Agent.

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) with respect to Eurodollar Loans, three (3) Business Days prior
to the requested date of any Borrowings, conversion or continuation, or
(ii) with respect to Base Rate Loans, on the requested date of, any Borrowing,

 

44



--------------------------------------------------------------------------------

conversion or continuation. Each telephonic notice pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof or (ii) with
respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the applicable request is with respect to Revolving Loans or Term
Loans, (ii) whether such request is for a Borrowing, conversion, or
continuation, (iii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iv) the principal amount of Loans
to be borrowed, converted or continued, (v) the Type of Loans to be borrowed,
converted or continued, and (vi) if applicable, the duration of the Interest
Period with respect thereto. If the Parent Borrower fails to specify a Type of
Loan in a Loan Notice or if the Parent Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Loans. If the Parent Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Loans in
any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender, as applicable, of the amount of its Revolving Commitment
Percentage or Term Loan Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Parent Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender, as applicable, shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Extension of Credit, Section 4.01), the Administrative Agent shall make all
funds so received available to the party referenced in the applicable Loan
Notice in like funds as received by the Administrative Agent either by
(i) crediting the account of the applicable party on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Parent Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the party identified in the applicable
Loan Notice as provided above.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurodollar Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Loan. During the existence of a Default
or Event of Default, (i) no Loan may be requested as, converted to or continued
as a Eurodollar Loan if the Required Lenders shall have prohibited the same in
writing to the Administrative Agent and (ii) at the request of the Required
Lenders, any outstanding Eurodollar Loan shall be converted immediately to a
Base Rate Loan.

 

45



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to Loans.

2.03 Additional Provisions with respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the
Required Revolving Lenders (other than Defaulting Lenders) have approved such
expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(B) such Letter of Credit is in an initial amount less than $50,000, is to be
denominated in a currency other than Dollars or is not a standby
(non-commercial) letter of credit;

(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

46



--------------------------------------------------------------------------------

(D) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion), with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(E) the Revolving Commitments have been terminated pursuant to Article VIII.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if:

(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(iv) The L/C Issuer shall not amend any Letter of Credit if the Revolving
Commitments have been terminated pursuant to Article VIII.

(b) Procedures for Issuance and Amendment.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least two (2) Business Days (or such later date and time as the
L/C Issuer may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) such other matters as the L/C Issuer may reasonably
require and (H) the purpose and nature of the requested Letter of Credit. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.

 

47



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Parent Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Revolving Commitment Percentage of such Letter of
Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Parent Borrower and the Administrative Agent thereof. To the extent such notice
is provided (A) prior to 12:00 noon on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Parent Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the Honor Date and (B) following 12:00
noon on the Honor Date, the Parent Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing on the by not later than 11:00 a.m. on the Business Day immediately
following the Honor Date. If the Parent Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Revolving
Commitment Percentage thereof. In such event, the Parent Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, the amount of the unutilized portion of the Aggregate Revolving
Commitments or the conditions set forth in Section 4.02. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

48



--------------------------------------------------------------------------------

(ii) Each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Revolving Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Parent
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Parent Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Parent Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligations of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, any other Credit Document or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

50



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Revolving Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude a Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

51



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent or the
Required Revolving Lenders, (i) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Parent Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Revolving
Lenders). Derivatives of such term have corresponding meanings. Each Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Revolving Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Parent Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 2.09.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Additional Provisions with respect to Swing Line Loans.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone; provided, however, that
the Swing Line Lender shall not be under any obligation to make a Swing Line
Loan if any Revolving Lender is at such time a Defaulting Lender, unless such
Revolving Lender or Parent Borrower shall have made arrangements satisfactory to
the Swing Line Lender to eliminate the Swing Line Lender’s risk with respect to
such Revolving Lender. Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $500,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor. Promptly after receipt by the Swing Line Lender
of any

 

52



--------------------------------------------------------------------------------

telephonic Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in this Article II, or (B) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swing Line Loan available to the Parent
Borrower by crediting the account of the Parent Borrower on the books of the
Swing Line Lender in immediately available funds.

(b) Refinancing.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Commitments or the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Parent Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Revolving Commitment
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(b)(ii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Revolving Loan that is a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(b)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(b) by the
time specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such

 

53



--------------------------------------------------------------------------------

Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, (C) non-compliance
with the conditions set forth in Section 4.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(c) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Commitment Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers (by delivery of an invoice or other
notice to the Parent Borrower) for interest on the Swing Line Loans. Until each
Revolving Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Revolving Commitment
Percentage of any Swing Line Loan, interest in respect thereof shall be solely
for the account of the Swing Line Lender.

 

54



--------------------------------------------------------------------------------

(e) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Revolving Lenders on the
Revolving Loan Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earliest to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Revolving Loan Maturity Date.

(c) Term Loans. The Borrower shall repay to the Term Loan Lenders on the Term
Loan Maturity Date the aggregate principal amount of Term Loans outstanding on
such date.

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that (i) notice thereof must
be received by 11:00 a.m. by the Administrative Agent (A) at least three (3)
Business Days prior to the date of prepayment of Eurodollar Loans, and (B) on
the Business Day prior to the date of prepayment of Base Rate Loans, and
(ii) any such prepayment shall be in a minimum principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof, in the case of Eurodollar
Loans, and a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire principal amount thereof, if less. Each such notice of voluntary
repayment hereunder shall specify the date and amount of prepayment and the
Loans and Types of Loans which are to be prepaid. Any such prepayment may be
allocated between the Revolving Loans and the Term Loans at the Borrowers’
election. The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loans and the Lender’s interest therein.
Prepayments of Eurodollar Loans hereunder shall be accompanied by accrued
interest thereon and breakage amounts, if any, under Section 3.05.

(b) Mandatory Prepayments. If at any time (A) the aggregate amount of Total
Outstandings shall exceed the lesser of (x) the sum of the Outstanding Amount of
the Term Loans and the Aggregate Commitments and (y) the Borrowing Base Amount
for such date, (B) the aggregate principal amount of L/C Obligations shall
exceed the L/C Committed Amount, (C) the aggregate principal amount of Swing
Line Loans shall exceed the Swing Line Committed Amount or (D) the aggregate
Outstanding Amount of Revolving Obligations exceeds the lesser of (x) the
Aggregate Revolving Committed Amount and (y) the Borrowing Base Amount,
immediate prepayment will be made first on the Revolving Loans, Swing Line Loans
and/or to provide Cash Collateral to the L/C Obligations in an amount equal to
such excess with the remainder, if any, to be applied to the Term Loan;
provided, however, that the Borrowers shall not be required to provide Cash
Collateral with respect to the L/C Obligations pursuant to this Section 2.06(b)
unless after the prepayment of the Loans as described above the Total
Outstandings exceed the lesser of (i) the sum of the Outstanding Amount of the
Term Loans and the Aggregate Commitments and (ii) the Borrowing Base.

 

55



--------------------------------------------------------------------------------

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrowers. Voluntary prepayments on the Revolving Obligations and on the
Term Loans will be paid by the Administrative Agent to the Revolving Lenders and
the Term Loan Lenders, as the case may be, ratably in accordance with their
respective interests therein.

(ii) Mandatory Prepayments. Mandatory prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Revolving Lenders ratably in
accordance with their respective interests therein; provided that mandatory
prepayments in respect of the Revolving Commitments under subsection (b) above
shall be applied to the respective Revolving Obligations as specified therein.
Mandatory prepayments on the Term Loans will be paid by the Administrative Agent
to the Term Loan Lenders ratably in accordance with their Term Loan Percentages.

2.07 Termination or Reduction of Commitments.

The Revolving Commitments and the Term Loan Commitments hereunder may be
permanently reduced in whole or in part without premium or penalty by notice
from the Parent Borrower to the Administrative Agent; provided that (i) any such
notice thereof must be received by 11:00 a.m. at least five (5) Business Days
prior to the date of reduction or termination and any such prepayment, if any is
required in connection therewith, shall be in a minimum principal amount of
(x) in the case of partial prepayments, $10,000,000 and integral multiples of
$1,000,000 in excess thereof or (y) in the case of a payment in full, the
Obligations; and (ii) the Revolving Commitments may not be reduced to an amount
less than the Revolving Obligations then outstanding. Any such commitment
reduction may be allocated between the Revolving Commitments and the Term Loan
Commitments at the Borrowers’ election. The Administrative Agent will give
prompt notice to the Revolving Lenders of any such reduction in Revolving
Commitments and to the Term Loan Lenders of any reduction in the Term Loan
Commitments. Any reduction of the Aggregate Revolving Commitments and/or Term
Loan Commitments shall be applied to the respective Commitment of each
applicable Lender according to its Revolving Commitment Percentage and/or Term
Loan Percentage thereof. All commitment or other fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.

 

56



--------------------------------------------------------------------------------

(b) If any amount payable by the Borrowers under any Credit Document is not paid
when due (after taking into account any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, from and after receipt by the
Borrowers of such written request and while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Unused Fee.

(i) From and after the Closing Date, the Borrowers agree to pay the
Administrative Agent for the ratable benefit of the Revolving Lenders an unused
fee (the “Unused Fee”) for each calendar quarter (or portion thereof) in an
amount equal to the sum of the Daily Unused Fees incurred during such period.
The Unused Fee shall accrue at all times during the Revolving Commitment Period,
including periods during which the conditions to Extensions of Credit in
Section 4.02 may not be met, and shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date and on the Revolving Loan
Maturity Date (and, if applicable, thereafter on demand); provided, that (i) no
Unused Fee shall accrue on the Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (ii) any Unused Fee accrued with respect
to the Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender.
For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments. The Administrative Agent shall distribute the Unused Fee
to the Revolving Lenders pro rata in accordance with the respective Revolving
Commitments of the Revolving Lenders.

 

57



--------------------------------------------------------------------------------

(ii) During the Term Loan Commitment Period, the Borrowers agree to pay the
Administrative Agent for the ratable benefit of the Term Loan Lenders on the
last day of the Term Loan Commitment Period an unused fee (the “Term Loan Unused
Fee”) in an amount equal to (y) 0.50% multiplied by (z) the actual daily amount
of the unused Term Loan Commitments during the Term Loan Commitment Period;
provided, that (i) no Term Loan Unused Fee shall accrue on the Term Loan
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (ii) any Term Loan Unused Fee accrued with respect to the Term Loan
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender. The
Administrative Agent shall distribute the Term Loan Unused Fee to the Term Loan
Lenders pro rata in accordance with the respective Term Loan Commitments of the
Term Loan Lenders.

(b) Upfront and Other Fees. The Borrowers agree to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Fee Letter.

(c) Letter of Credit Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each standby
Letter of Credit equal to the Applicable Percentage times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fee otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to Section 2.03
shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Lenders in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 2.17(a)(iv), with the balance of such fee, if any, payable
to the L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Percentage during any quarter, the daily
amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Percentage separately for each period
during such quarter that such Applicable Percentage was in effect.
Notwithstanding anything to the contrary contained herein, upon the written
request of the Required Revolving Lenders, from and after the receipt by the
Borrowers of such written request and while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(d) Administrative Agent’s Fees. The Borrowers agree to pay the Administrative
Agent such fees as provided in the Fee Letter or as may be otherwise agreed by
the Administrative Agent and the Borrowers from time to time.

(e) Other Fees.

(i) The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

58



--------------------------------------------------------------------------------

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Percentage.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason, any Credit Party or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Credit Parties as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Credit Parties shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Credit Party under the Bankruptcy
Code, automatically and without further action by the Administrative Agent, any
Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03, or 2.08 or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations (other than
indemnification obligations and other contingent obligations for which no claim
has been asserted) hereunder for a period of one year after the repayment in
full of all Obligations (other than indemnification obligations and other
contingent obligations for which no claim has been asserted) and the termination
of the Commitment.

2.11 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage or Term Loan Percentage (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

59



--------------------------------------------------------------------------------

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrowers or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if the Borrowers fail to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

60



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(e) The obligations of the Term Loan Lenders hereunder to make Term Loans and of
the Revolving Lenders to make Revolving Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments.

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder), any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, but excluding any payments made to a Lender
in error by the Administrative Agent (which such payments shall be returned by
the Lender to the Administrative Agent immediately upon such Lender’s obtaining
knowledge that such payment was made in error)) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that (i) if all or any portion of such excess payment is thereafter

 

61



--------------------------------------------------------------------------------

recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to any payment obtained by the L/C Issuer or the Swing Line Lender to
secure the obligations of Defaulting Lenders to fund such risk participations.
The Borrowers agree that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.08) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Revolving Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Revolving Obligations purchased.

2.13 Evidence of Debt.

(a) The Extensions of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extension of Credits made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrowers shall
execute and deliver to the Administrative Agent a Note for each Lender
requesting a Note, which Note shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

62



--------------------------------------------------------------------------------

2.14 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.14
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Credit Agreement), or of any
demand for any payment under this Credit Agreement (except to the extent demand
is expressly required to be given pursuant to the terms of this Agreement),
notice of any action at any time taken or omitted by the Lender under or in
respect of any of the Obligations hereunder except as expressly provided herein,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement except as
expressly provided herein. Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Lender, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder which might, but for the provisions of this
Section 2.14, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.14,

 

63



--------------------------------------------------------------------------------

it being the intention of each Borrower that, so long as any of the Obligations
hereunder remain unsatisfied, the obligations of such Borrower under this
Section 2.14 shall not be discharged except by performance and then only to the
extent of such performance. The obligations of each Borrower under this
Section 2.14 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower or any Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section 2.14 are made for the benefit of the
Administrative Agent, L/C Issuer, Swing Line Lender, the Lenders and their
respective successors and assigns, and may be enforced by any such Person from
time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy. The provisions of this Section 2.14
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.14 will forthwith be reinstated and in effect as though such payment
had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Borrower hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

2.15 Appointment of Parent Borrower as Legal Representative for Credit Parties.

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
exclusive legal representative for all purposes under this Credit Agreement and
the other Credit Documents (including, without limitation, with respect to all
matters related to Borrowings and the repayment of Loans and Letters of Credit
as described in Article II and Article III hereof). Each of the Credit Parties
acknowledges and agrees that (a) the Parent Borrower may execute such documents
on behalf of all the Credit Parties as the Parent Borrower deems appropriate in
its reasonable discretion and each Credit Party shall be bound by and obligated
by all of the terms of any such document executed by the Parent Borrower on its
behalf, (b) any notice or other communication delivered by the Administrative
Agent or any Lender hereunder to the Parent Borrower shall be deemed to have
been delivered to each of the Credit Parties and (c) the Administrative Agent
and each of the Lenders shall accept (and shall be permitted to rely on) any
document or agreement executed by the Parent Borrower on behalf of the Credit
Parties (or any of them). The Borrowers must act through the Parent Borrower for
all purposes under this Credit Agreement and the other Credit Documents.
Notwithstanding anything contained herein to the contrary, to the extent any
provision in this Credit Agreement requires any Credit Party to interact in any
manner with the Administrative Agent or the Lenders, such Credit Party shall do
so through the Parent Borrower.

 

64



--------------------------------------------------------------------------------

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Revolving Lender, such Revolving Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Revolving Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.01(b), 2.01(c), 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the

 

65



--------------------------------------------------------------------------------

continuance of a Default or Event of Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any

 

66



--------------------------------------------------------------------------------

Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Revolving Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

67



--------------------------------------------------------------------------------

2.18 Extension of Revolving Loan Maturity Date.

(a) Request for Extension. The Parent Borrower may, by notice (the “Extension
Notice”) to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 120 days and not later than 30 days prior to the Revolving Loan
Maturity Date, make a one time request that each Revolving Lender extend such
Lender’s Revolving Loan Maturity Date for an additional year from the Revolving
Loan Maturity Date currently in effect, such extension to be irrevocably granted
on the date that each of the conditions set forth in this Section 2.18 have been
satisfied (the “Extension Effective Date”). Upon the satisfaction of each of the
conditions set forth in this Section 2.18, the Extension Effective Date shall
occur and the extension of the Revolving Loan Maturity Date for an additional
year from the Revolving Loan Maturity Date currently in effect shall be
effective.

(b) Conditions to Effectiveness of Extension. Subject to the provisions of the
foregoing clause (a), the extension of the Revolving Loan Maturity Date pursuant
to this Section shall not be effective with respect to any Revolving Lender
unless:

(i) no Default or Event of Default has occurred and is continuing on the
Extension Effective Date;

(ii) the representations and warranties contained in Article V and the other
Credit Documents shall (A) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (B) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the
Extension Effective Date as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01;

(iii) the Borrowers shall pay to the Revolving Lenders on the Extension
Effective Date a fee (to be shared among the Revolving Lenders based upon their
pro rata share of the Aggregate Revolving Commitments) equal to the product of
(i) 0.20% multiplied by (ii) the then Aggregate Revolving Commitments; and

(iv) the Administrative Agent shall have completed flood due diligence with
respect to each Real Property Asset as described in clause (g) of the definition
of “Borrowing Base Asset Deliverables”.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.

2.19 Conversion of Term Loan Commitments/Term Loans into Revolving
Commitments/Revolving Loans.

(a) Conditions; Amounts Available for Conversion. Upon at least fifteen days
prior written notice by the Parent Borrower to the Administrative Agent in the
form attached hereto as Exhibit I (such notice to be given at any time during
the first twelve months following the Closing Date), 100% of the
then-outstanding Term Loan Commitments and funded Term Loans shall be
automatically converted to Revolving Commitments and (in the case of the funded

 

68



--------------------------------------------------------------------------------

portion of the Term Loans being converted) Revolving Loans hereunder, all as
provided in this Section 2.19; provided, that, notwithstanding anything to the
contrary contained herein, the conversion provided in this Section 2.19 shall,
immediately upon the effectiveness thereof, permanently terminate the Term Loan
Commitments and then outstanding Term Loans.

(b) Lenders’ Acknowledgements Concerning Conversion Rights. Each Lender that,
from time to time, holds any portion of a Term Loan Commitment or a Term Loan
hereunder hereby acknowledges and agrees that such Lender’s Term Loan Commitment
and Term Loans may be subject to conversion to Revolving Commitments and
Revolving Loans pursuant to this Section 2.19.

(c) Conversion of Term Loans. (i) The allocation of any Term Loan Commitments
and Term Loans converted to Revolving Commitments and Revolving Loans pursuant
to this Section 2.19 among the Revolving Lenders shall be pro rata based on each
such Lender’s Term Loan Percentage of the then-outstanding Term Loans (prior to
conversion) and any outstanding Term Loan Commitments; and (ii) such conversion
shall result in the converted outstanding Term Loans being deemed to be
Revolving Commitments and outstanding Revolving Loans of such Revolving Lenders
(which amounts shall, immediately thereafter, be subject to the provisions of
clause (d) below).

(d) Conversion Mechanics. The Term Loans shall convert to Revolving Commitments
hereunder and any amount of such outstanding Term Loans shall be, commencing as
of such conversion date, deemed to be Revolving Loans existing under the
Revolving Facility of the same Type and Interest Period as the previously
outstanding Term Loans and shall no longer, commencing as of such conversion
date, be considered Term Loans for purposes hereof.

(e) Conversion Amendment. If any amendment to this Credit Agreement is
reasonably requested to give effect to or to evidence any conversion pursuant to
and in accordance with this Section 2.19, then the Credit Parties and the
Administrative Agent shall execute such amendment which shall be effective upon
such execution. In connection with any such conversion into Revolving Loans
and/or Revolving Commitments, Schedule 2.01 shall be revised to reflect the new
Commitments and Commitment percentages of the Lenders.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Parent Borrower, as applicable) require the deduction or withholding of any Tax
from any such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

69



--------------------------------------------------------------------------------

(ii) If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Tax Indemnifications.

(i) The Credit Parties shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (except for any
interest, penalties, or expenses caused by the gross negligence or willful
misconduct of the Administrative Agent or a Lender, as the

 

70



--------------------------------------------------------------------------------

case may be). A certificate as to the amount of such payment or liability
delivered to any Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. Each of the Credit Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Credit Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Parent Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Each Lender shall deliver to the Parent Borrower and to the Administrative
Agent, at the time or times prescribed by applicable laws or when reasonably
requested by the Parent Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Parent Borrower or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Credit Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding

 

71



--------------------------------------------------------------------------------

tax purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if such Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Parent
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable laws or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent, as the case may be, to determine that such Lender is not subject to
backup withholding or information reporting requirements;

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Parent Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Parent Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN;

 

72



--------------------------------------------------------------------------------

(C) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent) executed originals of any other form prescribed by
applicable laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under and Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent and the
Parent Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Parent Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Agent or the Parent
Borrower sufficient for the Administrative Agent and the Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine whether
payments to such Lender are subject to withholding tax under FATCA. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be disadvantageous to it, in the judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that a Borrower or
the Administrative Agent make any withholding or deduction for Taxes from
amounts payable to such Lender.

(f) Treatment of Tax Refunds and Credits. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Credit Parties or with respect
to which the Credit Parties have paid additional amounts pursuant to this
Section, it shall pay to the applicable

 

73



--------------------------------------------------------------------------------

Credit Parties an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Credit Parties under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the applicable Credit Parties, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to it (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Credit Party pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or such Lender in
a less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 3.01(f) shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Credit Parties or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

 

74



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.

(a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Loans or
(as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) any Indemnified Taxes
or Other Taxes (as to which Section 3.01 shall govern) (ii) the imposition of or
change in the rate of any Excluded Tax, (iii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and
(iv) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity, or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction. The Borrowers shall
not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lenders and
not the result of some specific reserve or similar requirement imposed on such
Lender as a result of such Lender’s special circumstances.

(c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

75



--------------------------------------------------------------------------------

(d) Each Lender agrees to make reasonable efforts to designate a different
Lending Office if such designation will avoid or reduce the amounts payable
under this Section 3.04 and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 10.13;

including any loss, cost or expense (other than loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error (i) unless such amount or amounts result from or is with respect
to any period prior to the date that is 120 days prior to the date on which the
Administrative Agent or the applicable Lender makes a claim hereunder if the
Administrative Agent or the applicable Lender prior to such date knew or could
reasonably have been expected to know of the circumstances giving rise to the
claim hereunder or the fact that such circumstances would result in the claim
hereunder and (ii) provided that no compensation shall be claimed under this
Article III unless the Administrative Agent or the applicable Lender is making
similar claims to other similarly situated borrowers. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

 

76



--------------------------------------------------------------------------------

(b) Upon any Lender’s making a claim for compensation under Section 3.01, 3.02
or 3.04, the Borrowers may replace such Lender in accordance with Section 10.13.

(c) Each Lender shall promptly notify the Parent Borrower and the Administrative
Agent of any event of which it has knowledge which will result in an obligation
of Borrower to pay any amounts pursuant to Article III, and will use reasonable
commercial efforts available to it (and not, in such Lender’s reasonable
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid any
such obligations by the Borrowers.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

4.01 Conditions to Closing Date and Initial Credit Extension.

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction in all material respects on or prior to the
Closing Date of such of the following conditions as shall not have been
expressly waived in writing by the Administrative Agent and Lenders:

(a) Certain Credit Documents. The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Credit Party, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Credit Agreement and the Fee Letter each
properly executed by a Responsible Officer of the signing Credit Party;

(ii) the Security Agreements;

(iii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;

(iv) copies of the Organization Documents of each Credit Party (other than the
Subsidiary Guarantors) certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date;

 

77



--------------------------------------------------------------------------------

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party (other
than the Subsidiary Guarantors) as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other applicable Credit Documents to which such Credit
Party is a party; and

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party (other than the Subsidiary
Guarantors) is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in (A) the jurisdiction of its
incorporation or organization and (B) each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Administrative Agent Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Fee Letter, and
reasonable and documented Attorney Costs, consultants’ fees, travel expenses and
all reasonable fees and expenses associated with the due diligence done in
connection with and the preparation of documentation with respect to the
Borrowing Base Assets or other Collateral.

(c) Lender Fees. Payment by the Credit Parties to the Administrative Agent (on
behalf of itself and the other Lenders) of all upfront/commitment fees as agreed
upon among the Credit Parties, the Arrangers and the respective Lenders.

(d) Personal Property Collateral. The Administrative Agent shall have received
(in each case in form and substance reasonably satisfactory to the
Administrative Agent):

(i) searches of Uniform Commercial Code filings in the state of incorporation of
each Borrower or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the tangible personal property
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(iii) duly executed notices of grant of security interest as are necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

 

78



--------------------------------------------------------------------------------

(iv) all instruments and chattel paper in the possession of any of the
Borrowers, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;

(v) duly executed consents as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the Collateral;

(vi) in the case of any tangible personal property Collateral located at a
premises leased by a Borrower, such estoppel letters, consents and waivers from
the landlords on such real property as may be reasonably required by the
Administrative Agent; and

(vii) certificates (if any) representing the Pledged Equity referred to in each
of the Security Agreements accompanied by undated stock powers executed in blank
and instruments evidencing any pledged debt indorsed in blank.

(e) IPO. The REIT Guarantor shall have received gross proceeds from an initial
public offering of the REIT Guarantor common stock in an aggregate amount of no
less than $200,000,000, and the Administrative Agent and the Lenders shall have
received reasonably satisfactory evidence of the capitalization, assets and
structure of the Credit Parties after giving effect to such initial public
offering, including, without limitation, the prepayment of certain Indebtedness
of the REIT Guarantor and its subsidiaries as set forth on Schedule 4.01(e).

(f) Opinions of Counsel. The Administrative Agent shall have received legal
opinions with respect to the Credit Documents (in each case dated as of the
Closing Date, addressed to the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent) from:

(i) Sidley Austin LLP, counsel for the Credit Parties;

(ii) Venable LLP, special Maryland counsel for the REIT Guarantor; and

(iii) special local counsel for the Borrowers for any state in which a Borrowing
Base Asset is located.

(g) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the REIT
Guarantor as of the Closing Date, substantially in the form of Exhibit C-2,
stating that (i) each Credit Party (other than the Subsidiary Guarantors) is in
compliance with all existing financial obligations (whether pursuant to the
terms and conditions of this Credit Agreement or otherwise), (ii) all
governmental, shareholder and third party consents and approvals, if any, with
respect to the Credit Documents and the transactions contemplated thereby have
been obtained, (iii) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
(A) that purports to affect (1) the REIT Guarantor, the LP Guarantor or the OP
Guarantor, in a materially adverse manner, (2) the Borrowers, taken as a whole,
in a materially adverse manner (3) the Credit Parties, taken as a whole, in a
materially adverse manner, (4) the Transactions or (B) that could reasonably be
expected to have a Material Adverse Effect on

 

79



--------------------------------------------------------------------------------

(1) the REIT Guarantor, the LP Guarantor or the OP Guarantor, (2) the Borrowers
taken as a whole, (3) the transactions contemplated hereby or (4) the ability of
the Credit Parties to perform their obligations under the Credit Documents or,
(iv) immediately prior to and following the transactions contemplated herein,
each of the Credit Parties shall be Solvent, and (v) as of the Closing Date,
(A) no Default or Event of Default exists and (B) all representations and
warranties contained herein and in the other Credit Documents are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects.

(h) Financial Statements. Receipt by the Administrative Agent and the Lenders of
(i) the Audited Financial Statements, (ii) pro forma projections of financial
statements (balance sheet, income and cash flows) for each of the following
four (4) fiscal quarters of the Consolidated Parties and each of the following
three (3) fiscal years of the Consolidated Parties, and (iii) such other
information relating to the Consolidated Parties as the Administrative Agent may
reasonably require in connection with the structuring and syndication of credit
facilities of the type described herein.

(i) Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the Transactions without the
occurrence of any default under, conflict with or violation of (i) any
applicable Law or (ii) any agreement, document or instrument to which any Credit
Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to have a
Material Adverse Effect.

(j) Material Adverse Change. No material adverse change shall have occurred
since December 31, 2011 in the business, assets, operations, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Credit Parties, taken as a whole, or in the facts and information regarding such
Credit Parties as of the Closing Date.

(k) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against any Credit Party or any of their Affiliates
that could reasonably be expected to have a Material Adverse Effect or could
otherwise materially and adversely effect the Transactions.

(l) Transactions. The Administrative Agent shall have received satisfactory
evidence that the Transactions shall have been consummated, in each case, in
accordance with their respective terms.

(m) Property and Liability Insurance. The Administrative Agent shall have
received copies of all insurance policies or certificates thereof held by (or
for the benefit of) the Borrowers or Tenants with respect to the Real Property
Assets of the Borrowers, each such policy shall name the Administrative Agent
(on behalf of the Lenders) as an additional insured or loss payee under a
standard mortgagee endorsement, as applicable and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be canceled.

 

80



--------------------------------------------------------------------------------

(n) Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence satisfactory to the Administrative Agent that (i) that certain
Credit Agreement dated as of February 4, 2011 by and among the Parent Borrower,
certain of the other Borrowers, the REIT Guarantor and the other guarantors
party thereto, and (ii) the credit facilities of certain of the Parent
Borrower’s Affiliates, including Aviv Financing I, LLC and Aviv Financing V, LLC
with General Electric Capital Corporation, as administrative agent for a
syndicate of lenders, have been terminated and all obligations of the borrowers
thereunder have been repaid in full.

(o) Organization Documents of the Subsidiary Guarantors. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i) copies of the Organization Documents of each Subsidiary Guarantor certified
by a Responsible Officer of such Subsidiary Guarantor to be true and correct as
of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Subsidiary Guarantor
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Credit Agreement and the other applicable Credit
Documents to which such Subsidiary Guarantor is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Subsidiary Guarantor is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in (A) the jurisdiction of its incorporation or organization and
(B) each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(p) Real Property Collateral (Borrowing Base Assets). The Administrative Agent
shall have received each of the Borrowing Base Asset Deliverables with respect
to each Real Property Asset intended to be a Borrowing Base Asset on the Closing
Date.

(q) Title Company Fees and Expenses. Payment by the Credit Parties to the
provider of each Mortgage Policy of all fees and expenses necessary for the
recordation of mortgage documents with respect to the Borrowing Base Assets.

 

81



--------------------------------------------------------------------------------

(r) Opening Borrowing Base Certificate. Receipt by the Administrative Agent of a
Borrowing Base Certificate as of the Closing Date, substantially in the form of
Exhibit C-3, duly completed and executed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor.

(s) Opening Compliance Certificate. Receipt by the Administrative Agent of a
Compliance Certificate as of the Closing Date signed by a Responsible Officer of
the Parent Borrower or the REIT Guarantor and including pro forma calculations
of all financial covenants contained herein for the fiscal quarter ending
December 31, 2012 based on the amounts set forth in the most recent financial
statements delivered to the Administrative Agent pursuant to this Agreement and
taking into account the initial public offering of the REIT Guarantor common
stock and any Extension of Credit made or requested hereunder as of such date.

(t) Other. Receipt by the Lenders or the Administrative Agent of such other
documents, instruments, agreements or information as reasonably requested by any
Lender or the Administrative Agent, including, but not limited to, additional
legal opinions, contribution agreements, corporate resolutions, indemnifications
and information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, debt agreements,
property ownership and contingent liabilities of the Credit Parties.

Solely with respect to any Real Property Asset included as an initial Borrowing
Base Asset and that, as of the Closing Date, is pledged as collateral for
another credit facility, the Administrative Agent and the Lenders shall
(a) engage and/or consent to, as applicable, the same third party vendors
engaged with respect to such property in connection with the establishment of
such credit facility, including, without limitation the applicable surveyor and
title company; and (b) make a commercially reasonable effort to rely upon such
other third party reports (other than reports concerning flood zones) prepared
or relied upon with respect to such property in connection with such credit
facility, including, without limitation, engineering reports and property
condition reports.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

4.02 Conditions to all Extensions of Credit.

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

(a) The Administrative Agent shall receive the applicable Request for Extension
of Credit and, with respect to the initial Extension of Credit, the conditions
set forth in Section 4.01 shall have been met as of the Closing Date;

(b) No Default shall have occurred and be continuing immediately before the
making of such Extension of Credit and no Default shall exist immediately
thereafter;

 

82



--------------------------------------------------------------------------------

(c) The representations and warranties of the Credit Parties contained in
Article V of this Agreement and the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, except that for purposes of
this Section 4.02(c), the representations and warranties contained in
Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01; and

(d) Immediately following the making of such Extension of Credit (i) the sum of
the outstanding principal balance of the Revolving Obligations shall not exceed
the lesser of (A) the Aggregate Revolving Committed Amount and (B) the Borrowing
Base Amount for such date and (ii) the sum of the outstanding principal balance
of the Total Outstandings shall not exceed the lesser of (A) the sum of the
Outstanding Amount of the Term Loans and the Aggregate Commitments and (B) the
Borrowing Base Amount.

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrowers on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Credit Parties hereby represent and warrant, each on their own behalf, that,
on and after the Closing Date:

5.01 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Parties as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) During the period from December 31, 2011 to and including the Closing Date
except as disclosed on Schedule 5.01(b), there has been no sale, transfer or
other disposition by any Consolidated Party of any material part of the business
or property of the Consolidated Parties, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Consolidated Parties, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Administrative
Agent on or prior to the Closing Date.

 

83



--------------------------------------------------------------------------------

(c) The financial statements delivered pursuant to Section 6.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.

(d) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.02 Existence, Qualification and Power.

Each of the Credit Parties (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person (other than a Borrower) or any of its Subsidiaries
except to the extent that violation thereof could not reasonably be expected to
have a Material Adverse Effect or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.04 Binding Effect.

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law.

 

84



--------------------------------------------------------------------------------

5.05 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Credit Party after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Credit Party or against any of its properties or
revenues that (a) purport to affect or pertain to this Credit Agreement or any
other Credit Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.06 Compliance with ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination or opinion letter, as
applicable, from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Guarantor and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

(b) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) To the knowledge of a Responsible Officer of a Credit Party, (i) No ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability; (iii) neither any Guarantor nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither any Guarantor nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Guarantor nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

5.07 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) To the knowledge of the Responsible Officers of the Credit Parties, each of
the Borrowing Base Assets and all operations with respect to each of the
Borrowing Base Assets and the Real Property Assets owned by the Borrowers are in
compliance with all applicable Environmental Laws in all material respects and
there are no conditions relating to the Borrowing Base Assets, the other Real
Property Assets owned by the Borrowers or the Businesses of the Borrowers that
are likely to give rise to any liability to any Borrower under any applicable
Environmental Laws.

 

85



--------------------------------------------------------------------------------

(b) To the knowledge of the Responsible Officers of the Credit Parties, none of
the Borrowing Base Assets or other Real Property Assets owned by the Borrowers
contains, or has previously contained, any Hazardous Substances at, on or under
such property in amounts or concentrations that constitutes a violation of, or
could give rise to liability of any Borrower under, applicable Environmental
Laws.

(c) To the knowledge of the Responsible Officers of the Credit Parties, no
Credit Party has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Borrowing Base
Assets, any of the other Real Property Assets owned by the Borrowers or the
Businesses of the Borrowers, nor does any Responsible Officer of any Credit
Party have knowledge or reason to believe that any such notice will be received
or is being threatened.

(d) To the knowledge of the Responsible Officers of the Credit Parties, no
Credit Party has generated, treated, stored or disposed of Hazardous Substances
at, on or under any of the Borrowing Base Assets or any of the other Real
Property Assets owned by the Borrowers in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law. To the
knowledge of the Responsible Officers of the Credit Parties, Hazardous
Substances have not been transported or disposed of from the Borrowing Base
Assets or the other Real Property Assets owned by the Borrowers, in each case by
or on behalf of any Borrower, in violation of, or in a manner that is likely to
give rise to liability under, any applicable Environmental Law.

(e) To the knowledge of the Responsible Officers of the Credit Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Borrower is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Borrowers, the Borrowing Base Assets, the other Real Property Assets owned
by the Borrowers or the Businesses of the Borrowers.

5.08 Margin Regulations; Investment Company Act.

(a) No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the Letters of
Credit or proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock.

(b) None of the Credit Parties (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under any other Law which limits its ability to incur the
Obligations.

 

86



--------------------------------------------------------------------------------

5.09 Compliance with Laws.

(a) Each Credit Party is in compliance in all material respects with the
requirements of all Laws (excluding Environmental Laws, which are the subject of
Section 5.07) and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(b) To the knowledge of the Responsible Officers of the Credit Parties, each of
the Borrowing Base Assets, and the uses of the Borrowing Base Assets, are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to the Borrowing Base Assets
(including, without limitation, building and zoning laws and Healthcare Laws,
but excluding Environmental Laws, which are the subject of Section 5.07), except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.10 Ownership of Property; Liens.

Each Borrower has good record and insurable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business (including, in any case, each of the Borrowing Base
Assets), except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrowers is subject to no Liens, other than Permitted Liens.

5.11 Corporate Structure; Capital Stock, Etc.

As of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, Schedule 5.11 correctly sets forth the corporate
structure of REIT Guarantor and each of its Subsidiaries (including each of the
Credit Parties), as well as the entity and ownership structure of the Credit
Parties and the correct legal name, tax identification number and the
jurisdiction of formation of the Credit Parties. Also included on Schedule 5.11
is a listing, as of such date, of the number of shares of each class of Capital
Stock outstanding with respect to each Borrower, the Persons holding equity
interests in such Borrowers, their percentage equity or voting interest in the
Borrowers and the number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto. Except as set forth on Schedule 5.11, as of the Closing Date:
(i) no Borrower has issued to any third party any securities convertible into
any equity interest in such Borrower, or any options, warrants or other rights
to acquire any securities convertible into any such equity interest, and
(ii) the outstanding Capital Stock of each Borrower is owned by the Persons
indicated on Schedule 5.11, is validly issued, fully paid and non-assessable,
and is free and clear of all Liens, warrants, options and rights of others of
any kind whatsoever. Each Person owning a Borrowing Base Asset is a Borrower
hereunder. Each Borrower (other than the Parent Borrower) is a Wholly Owned
Subsidiary of the Parent Borrower. No Borrower (other than the Parent Borrower)
holds or otherwise has any interest in any Capital Stock of any other Person.

 

87



--------------------------------------------------------------------------------

5.12 Real Property Assets; Leases.

(a) Part I of Schedule 5.12 (as updated pursuant to the terms hereof through the
delivery of a Compliance Certificate) is a true and complete list, as of the
Closing Date, of (i) the street address of each Borrowing Base Asset, (ii) the
Borrower which owns, as applicable, each such Borrowing Base Asset, (iii) the
facility type of each such Borrowing Base Asset, (iv) the Facility Leases to
which each such Borrowing Base Asset is subject, together with the applicable
Tenant and the termination date of such Facility Lease, (v) the name and address
of the applicable Tenant and (vi) correctly sets forth the type of interest (fee
or leasehold) held by each Borrower in its respective Borrowing Base Asset. Each
parcel of real property identified on Part I of Schedule 5.12 is a Real Property
Asset that qualifies as a Borrowing Base Asset pursuant to the terms hereof and
is subject to a first priority lien (subject to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lenders) pursuant to a
properly-recorded Mortgage Instrument and Assignment of Leases.

(b) Part II of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) is a true and complete list as of the
Closing Date of (i) the street address of each other Real Property Asset owned
by any Borrower or leased pursuant to an Eligible Ground Lease, (ii) the
applicable Borrower which owns or leases each such other Real Property Asset,
(iii) the facility type of each such other Real Property Asset, (iv) the
lease(s) to which each such other Real Property Asset is subject, and (v) the
name and address of the Tenants with respect to each such other Real Property
Asset.

(c) Part III of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth the names and
addresses of all Tenants with respect to the Real Property Assets who are, as of
the Closing Date, to the knowledge of any Responsible Officer of the Credit
Parties, (i) delinquent in paying any franchise, business, intangible, personal
property taxes or real estate taxes due beyond the later of the applicable grace
period with respect thereto, if any, and sixty (60) days and/or (ii) the subject
of any Bankruptcy Event.

(d) Part IV of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth all subleases
known by a Borrower to exist, as of the Closing Date, with respect to the
Facility Leases relating to any of the Borrowing Base Assets, the termination of
which could result in a material adverse effect on the applicable Tenant’s
ability to continue to make scheduled payments to the applicable Borrower under
the applicable Facility Lease, together with the applicable Tenant with respect
thereto, the remaining term of the sublease and whether or not such Tenant is
current on payments due thereunder.

(e) To the knowledge of the Responsible Officers of the Credit Parties, each of
the facilities located on the Borrowing Base Assets owned by the Borrowers
complies with the requirements of Section 6.08 of this Agreement. To the
knowledge of the Responsible Officers of the Credit Parties, no condemnation or
condemnation proceeding has been instituted and remained undismissed for a
period in excess of ninety (90) consecutive days, in each case, with

 

88



--------------------------------------------------------------------------------

respect to a material portion of any Real Property Asset listed as a Borrowing
Base Asset on Part I of Schedule 5.12. To the knowledge of the Responsible
Officers of the Credit Parties, no material casualty event has occurred with
respect to the improvements located on any Real Property Asset listed as a
Borrowing Base Asset on Part I of Schedule 5.12 which has not been (or, if
applicable) will not be able to be) fully remediated with available insurance
proceeds.

5.13 Facility Leases; Additional Contractual Obligations.

Schedule 5.13 (as updated pursuant to the terms hereof through the delivery of a
Compliance Certificate) is a true, correct and complete listing of all Facility
Leases as of the Closing Date (other than those set forth on Parts I or IV of
Schedule 5.12). No event of default, or event or condition which with the giving
of notice, the lapse of time, a determination of materiality, the satisfaction
of any other condition or any combination of the foregoing, would constitute
such an event of default, exists with respect to any such Facility Lease. Except
as set forth on Schedule 5.13, no Borrower is a party to any contract or
agreement that is subject to the Federal Assignment of Claims Act, as amended
(31 U.S.C. Section 3727) or any similar state or local law.

5.14 Investments.

All Investments of each Borrower are Investments permitted pursuant to Sections
7.04.

5.15 Solvency.

The Credit Parties are Solvent on a consolidated basis.

5.16 Taxes.

The Credit Parties have filed all Federal and state income and other material
tax returns and reports required to be filed, and have paid all Federal and
state income and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties (including all Real
Property Assets), income or assets prior to delinquency, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Credit Party that would, if
made, have a Material Adverse Effect. No Credit Party is party to any tax
sharing agreement.

5.17 Insurance.

All insurance coverage of the Borrowers and all insurance coverage of the
Tenants with respect to the Real Property Assets of the Borrowers, in each case,
as in existence as of the Closing Date and as of each date on which such
schedule is subsequently updated pursuant to the terms hereof through the
delivery of a Compliance Certificate, is described on the certificates attached
hereto as Schedule 5.17.

 

89



--------------------------------------------------------------------------------

5.18 No Default.

(a) No Credit Party is in default after all applicable notice and cure periods
under or with respect to any Contractual Obligation that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

5.19 Healthcare; Facility Representations and Warranties.

(a) Compliance With Healthcare Laws. Without limiting the generality of
Section 5.09 hereof or any other representation or warranty made herein, no
Credit Party and, to the knowledge of the Responsible Officers of the Credit
Parties, no Tenant, is in material violation of any applicable statutes, laws,
ordinances, rules and regulations of any Governmental Authority with respect to
regulatory matters primarily relating to patient healthcare (including without
limitation Section 1128B of the Social Security Act, as amended, 42 U.S.C.
Section 1320a-7b (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark Statute”
(collectively, “Healthcare Laws”) where such violation would result in a
Material Adverse Effect. The Credit Parties and, to the knowledge of the
Responsible Officers of the Credit Parties, each of the Tenants, have maintained
in all material respects all records required to be maintained by the Food and
Drug Administration, Drug Enforcement Agency and State Boards of Pharmacy and
the federal and state Medicare and Medicaid programs as required by the
Healthcare Laws and, to the knowledge of the Responsible Officers of the Credit
Parties, there are no written notices of material violations of the Healthcare
Laws with respect to any Credit Party, any Tenant or any of the Real Property
Assets owned by any Borrower.

(b) Licenses, Permits, and Certifications.

(i) To the knowledge of the Responsible Officers of the Credit Parties, each
Tenant has such permits, licenses, franchises, certificates and other approvals
or authorizations of Governmental Authorities as are necessary under applicable
law or regulations to own its properties and to conduct its business and to
receive reimbursement under Medicare and Medicaid (including without limitation
such permits as are required under such federal, state and other health care
laws, and under similar licensure laws and such insurance laws and regulations,
as are applicable thereto), if the failure to obtain such permits, licenses,
franchises, certificates and other approvals or authorizations could reasonably
be expected to result in a Material Adverse Effect. Notwithstanding the
foregoing, no Borrower is the owner of any licenses or permits required for the
provision of Medical Services at any of the Real Property Assets.

(ii) To the knowledge of the Responsible Officers of the Credit Parties, each
Tenant has all Medicare, Medicaid and related agency supplier billing number(s)
and related documentation necessary to receive reimbursement from Medicare
and/or Medicaid for any Medical Service furnished by such Person in any
jurisdiction where it conducts business if the failure to obtain billing
number(s) or related documentation could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Responsible Officers of the
Credit Parties, no Tenant is currently subject to suspension, revocation,
renewal or denial of its Medicare and/or Medicaid certification, supplier
billing number(s), or Medicare and/or Medicaid participation agreement(s).

 

90



--------------------------------------------------------------------------------

(c) HIPAA Compliance. No Credit Party is a “covered entity” within the meaning
of HIPAA. In addition, to the knowledge of the Responsible Officers of the
Credit Parties, no Credit Party is the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could reasonably be expected to cause a Material Adverse Effect.

(d) Medical Services. (i) No Borrower is in the business of providing Medical
Services, and (ii) no Credit Party (excluding any Borrower) is in the business
of providing Medical Services except as a Short Term Operator.

5.20 Disclosure.

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that any such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the Credit Parties’ control, that no assurance can be given that such projected
financial information will be realized and that actual results may differ from
such projected financial information and that such differences may be material).

5.21 Governmental Authorization; Other Consents.

Except for the filings, recordings and other actions necessary to create and
perfect the Liens and security interests contemplated hereunder and under the
other Credit Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Credit Party of this Credit
Agreement or any other Credit Document.

 

91



--------------------------------------------------------------------------------

5.22 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. Set
forth on Schedule 5.22 is the exact legal name of each Credit Party, the state
of incorporation or organization, the chief executive office, the principal
place of business, the jurisdictions in which the Credit Parties are qualified
to do business, the federal tax identification number and organization
identification number of each of the Credit Parties as of the Closing Date.

5.23 Collateral Documents.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

5.24 OFAC.

Neither any Credit Party nor any of its Subsidiaries or Affiliates (i) is a
Sanctioned Person, (ii) has any of its assets in Sanctioned Countries, or
(iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Loans hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Person or a Sanctioned Country or for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree, each on their own behalf, that
until the Obligations, together with interest, fees and other obligations
hereunder (other than indemnification obligations and other contingent
obligations for which no claim has been asserted), have been paid in full and
the Revolving Commitments hereunder shall have terminated:

6.01 Financial Statements.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

92



--------------------------------------------------------------------------------

(a) beginning with the fiscal year ending December 31, 2012, as soon as
available, but in any event within ninety (90) days (or within five (5) days of
such other time period required by the SEC) after the end of each fiscal year of
the REIT Guarantor, a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
earnings, shareholders’ equity and cash flows for such fiscal year (setting
forth in each case in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP, audited
and accompanied by a report and opinion of Ernst & Young LLP or another
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) beginning with the fiscal quarter ending March 31, 2013, as soon as
available, but in any event within forty-five (45) days (or within five (5) days
of such other time period required by the SEC) after the end of each of the
first three (3) fiscal quarters of each fiscal year of the REIT Guarantor, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the REIT Guarantor’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the REIT
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Parties in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided, that the Administrative Agent hereby agrees that a Form
10-Q of the REIT Guarantor in form similar to that delivered to the SEC shall
satisfy the requirements of this Section 6.01(b); and

(c) beginning with the fiscal quarter ending March 31, 2013, as soon as
available, but in any event within forty-five (45) days (or within five (5) days
of such other time period required by the SEC) after the end of each of the
first three (3) fiscal quarters of each fiscal year of the REIT Guarantor, a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of earnings
and cash flows for such fiscal quarter and for the portion of the REIT
Guarantor’s fiscal year then ended, all in reasonable detail and certified by a
Responsible Officer of the REIT Guarantor as fairly presenting the financial
condition, results of operations and cash flows of the Parent Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

6.02 Certificates; Other Information.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

93



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor;

(b) within (i) forty-five (45) days after the end of each fiscal quarter except
for each fiscal quarter ending on December 31, and (ii) sixty (60) days after
the end of each fiscal quarter ending on December 31, a Borrowing Base
Certificate calculated as of the end of the immediately prior fiscal quarter,
duly completed and executed by a Responsible Officer of the Parent Borrower or
the REIT Guarantor; provided, however, the Parent Borrower may, at its option,
provide an updated Borrowing Base Certificate more frequently than quarterly;

(c) within forty-five (45) days following the date on which such statements and
calculations are due to the respective Borrowers from the respective Tenants,
quarterly operating statements and Rent Coverage Ratio calculations concerning
each of the then-existing Borrowing Base Assets;

(d) (i) within thirty (30) days after the end of each fiscal year of the REIT
Guarantor, beginning with the fiscal year ending December 31, 2012; and
(ii) with respect to the fiscal year of the REIT Guarantor ending December 31,
2012, on or prior to the Closing Date, an annual operating forecast of the REIT
Guarantor containing, among other things, pro forma financial statements for the
then current fiscal year and updated versions of the pro forma financial
projections delivered in connection with Section 4.01(h) hereof;

(e) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors by the independent accountants of the REIT Guarantor (or the
audit committee of the board of directors of the REIT Guarantor) in respect of
the REIT Guarantor (and, to the extent any such reports, letters or
recommendations are prepared separately for any one or more of the Borrowers,
such Borrower(s)) by independent accountants in connection with the accounts or
books of the REIT Guarantor (or such Borrower(s)) or any audit of the REIT
Guarantor (or such Borrower(s));

(f) promptly after the same are available, (i) to the extent required to be
filed with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or provided to a holder of any Indebtedness owed by the REIT Guarantor in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the REIT Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements of the REIT Guarantor and (ii) upon the
written request of the Administrative Agent, all reports and other written
information (other than non-material information) to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning violations or
proceedings involving environmental, health or safety matters;

 

94



--------------------------------------------------------------------------------

(g) promptly upon receipt thereof, a copy of any other final report or
“management letter” submitted by independent accountants to the REIT Guarantor
or any Credit Party in connection with any annual, interim or special audit of
the books of the REIT Guarantor (or any such Credit Party(ies));

(h) promptly upon any Responsible Officer of any Credit Party becoming aware
thereof, notice of (i) any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (ii) any other Default or
Event of Default; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers, or compliance with the terms of the Credit
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), (e) or (f)(i) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Credit Parties post such documents, or provides a link thereto on the REIT
Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Credit
Parties’ behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(A) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrowers shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. Administrative Agent
and Lenders acknowledge and agree that any documents required to be delivered
pursuant to Section 6.01(a) or (b) or Section 6.02(b), (c), (d), (e) or
(f) shall be deemed delivered to Administrative Agent and Lenders is and when
filed with the SEC unless Administrative Agent specifically requests a copy of
any such documents.

The Credit Parties hereby acknowledge that (x) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Credit Parties hereunder (collectively, the “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (y) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Credit Parties or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Person’s securities. Each
of the Credit Parties hereby agrees that (ww) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (xx) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public

 

95



--------------------------------------------------------------------------------

information with respect to the Credit Parties or their securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (yy) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (zz) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the Credit Parties shall be under no obligation
to mark any Borrower Materials “PUBLIC”, and if any Borrower Materials are not
stamped “PUBLIC”, such Borrower Materials shall be deemed to be private.

6.03 Preservation of Existence and Franchises.

Each Credit Party will do all things necessary to (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 7.05 or 7.06; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.04 Books and Records.

Each Credit Party will maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party except, with respect to the Subsidiary Guarantors
only, such failure could not reasonably be expected to have a Material Adverse
Effect.

6.05 Compliance with Law.

Each Credit Party will comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees (including, without
limitation, building and zoning laws and all Healthcare Laws) applicable to it
or to its business or property (including, without limitation, each Real
Property Asset owned by any Borrower), except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; provided that to the extent a Credit Party is unable to
comply with the provisions of this Section 6.05 due to a Tenant’s act or
omission such violation shall not constitute a Default or Event of Default so
long as the Parent Borrower delivers a new Borrowing Base Certificate removing
the applicable Borrowing Base Asset within ten (10) Business Days of a
Responsible Officer of the Parent Borrower becoming aware of such violation.

 

96



--------------------------------------------------------------------------------

6.06 Payment of Obligations.

Each Credit Party will pay and discharge (or cause to be paid or discharged)
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets (including, without limitation, each Real Property
Asset owned by any Borrower), unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Credit Party and (b) all
lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property, subject to rights of contest as set forth in
Section 7.01 except, with respect to the Subsidiary Guarantors only, such
failure could not reasonably be expected to have a Material Adverse Effect;
provided that to the extent a Credit Party is unable to comply with the
provisions of this Section 6.06 due to a Tenant’s act or omission such violation
shall not constitute a Default or Event of Default so long as the Parent
Borrower delivers a new Borrowing Base Certificate removing the applicable
Borrowing Base Asset within ten (10) Business Days of a Responsible Officer of
the Parent Borrower becoming aware of such violation.

6.07 Insurance.

In addition to the requirements of any of the other Credit Documents, the
Borrowers shall maintain or cause to be maintained, with financially sound and
reputable insurance companies not Affiliates of any Credit Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons except, with respect to the Subsidiary
Guarantors only, any failure to so maintain could not reasonably be expected to
have a Material Adverse Effect. The Administrative Agent shall be named as loss
payee or mortgagee, as its interest may appear, and/or additional insured with
respect to any insurance procured with respect to the Borrowing Base Assets and
each provider of any such insurance shall agree, by endorsement upon the policy
or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be canceled;
provided that to the extent a Credit Party is unable to comply with the
provisions of this Section 6.07 due to a Tenant’s act or omission such violation
shall not constitute a Default or Event of Default so long as the Parent
Borrower delivers a new Borrowing Base Certificate removing the applicable
Borrowing Base Asset within ten (10) Business Days of a Responsible Officer of
the Parent Borrower becoming aware of such violation.

6.08 Maintenance of Property.

In addition to the requirements of any of the other Credit Documents, the
Borrowers shall (a) protect and preserve, or cause to be protected and preserved
all Borrowing Base Assets and maintain, or cause to be maintained, in good
repair, working order and condition all Borrowing Base Assets (ordinary wear and
tear, de minimus casualty and condemnations which do not materially detract from
the value of such Borrowing Base Asset or materially impair the use thereof for
the business of the applicable Borrower, excepted) in accordance with applicable
Facility Leases and (b) from time to time make, or cause to be made, all needed
and appropriate repairs, renewals, replacements and additions to such Borrowing
Base Assets, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times in accordance with applicable
Facility Leases; provided that to the extent a Credit Party is

 

97



--------------------------------------------------------------------------------

unable to comply with the provisions of this Section 6.08 due to a Tenant’s act
or omission such violation shall not constitute a Default or Event of Default so
long as the Parent Borrower delivers a new Borrowing Base Certificate removing
the applicable Borrowing Base Asset within ten (10) Business Days of a
Responsible Officer of the Parent Borrower becoming aware of such violation.

6.09 Visits and Inspections.

The Credit Parties (subject to applicable Facility Leases), shall permit
representatives and independent contractors of the Administrative Agent and each
Lender to: (a) visit and inspect all Borrowing Base Assets at reasonable times
and upon reasonable notice (or at any time without notice if an Event of Default
exists) to the extent any such right to visit or inspect is within the control
of such Person; (b) inspect and make extracts from their respective books and
records, including but not limited to management letters prepared by independent
accountants; and (c) discuss with its principal officers, and its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance. If requested by the Administrative Agent,
the applicable Credit Party shall execute an authorization letter addressed to
its accountants authorizing the Administrative Agent or any Lender to discuss
the financial affairs of such Credit Party with its accountants. Notwithstanding
the foregoing, (A) no more than one inspection to the office of any Credit
Party, the accountants or, if applicable, any other location where the books and
records of the Credit Parties are located shall be made in any fiscal year,
provided that if an Event of Default exists, there shall be no limit on the
number of such inspections, (B) while an Event of Default does not exist, no
more than one inspection per Borrowing Base Asset per fiscal year shall be
conducted by the Administrative Agent, any Lender or their representatives or
contractors (but after any such Event of Default, there shall be no such
limitation on the number of inspections during any fiscal year) and (C) during
any such inspections or discussions with accountants, an officer or
representative of Parent Borrower will be permitted to accompany the
Administrative Agent, any Lender or any such representative or contractor
thereof during the inspection or discussions.

6.10 Use of Proceeds.

The Borrowers shall use the proceeds of any Extension of Credit for general
corporate purposes not in contravention of any Law or of any Credit Document,
including, but not limited to the acquisition of Healthcare Facilities or
companies owning Healthcare Facilities, funding working capital, dividends and
capital expenditures (it being understood and agreed that no Borrower shall use
such proceeds, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose).

6.11 Financial Covenants.

(a) Consolidated Leverage Ratio. The Credit Parties shall cause the Consolidated
Leverage Ratio, as of the end of each fiscal quarter, to be less than sixty
percent (60%).

 

98



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. The Credit Parties shall cause the
Consolidated Fixed Charge Coverage Ratio, as of the end of each fiscal quarter,
to be equal to or greater than 1.50 to 1.00.

(c) Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth as of the end of each fiscal quarter to be equal
to or greater than the sum of (i) an amount equal to $350,000,000 plus (ii) an
amount equal to 80% of the net cash proceeds received by the Consolidated
Parties from Equity Transactions during the period commencing on the Closing
Date (including the net cash proceeds of the initial public offering of the REIT
Guarantor) and ending as of the last day of the fiscal quarter for which such
calculation is being performed.

(d) Distribution Limitation. The Credit Parties shall cause the aggregate cash
distributions to the REIT Guarantor’s shareholders made by the REIT Guarantor
during the Applicable Distribution Period to be equal to or less than
ninety-five percent (95%) of the aggregate cumulative Adjusted Funds From
Operations (or, if the Adjusted Funds From Operations is a negative amount, such
amount) accrued during such Applicable Distribution Period (or such greater
amount as is required for the REIT Guarantor to maintain REIT status) (it being
understood that, notwithstanding anything to the contrary contained in this
Section 6.11(d), the REIT Guarantor may (i) distribute to the REIT Guarantor’s
shareholders any and all cash proceeds received by the REIT Guarantor in
connection with any issuance or sale of shares of its Capital Stock and
(ii) make unlimited distributions to the REIT Guarantor’s shareholders payable
solely in the form of common stock of the REIT Guarantor).

(e) Rent Coverage Ratio. The Credit Parties shall cause the Rent Coverage Ratio,
as of the end of each fiscal quarter, to be equal to or greater than 1.30 to
1.00. Notwithstanding the foregoing, to the extent that the Rent Coverage Ratio
as of the end of any such fiscal quarter is less than 1.30 to 1.00, such
violation shall not constitute a Default or Event of Default so long as within
thirty (30) Business Days from the delivery of the information required pursuant
to Section 6.02(b) and (c), the Parent Borrower delivers to the Administrative
Agent a new Borrowing Base Certificate removing one or more Borrowing Base
Assets from the calculation of the Borrowing Base Amount as necessary for the
Credit Parties to comply with such Rent Coverage Ratio.

6.12 Environmental Matters.

(a) Each of the Credit Parties shall comply or shall cause Tenant to comply with
all Environmental Laws in respect of the Borrowing Base Assets except to the
extent such non-compliance could not reasonably be expected to create or result
in a Material Adverse Effect. The Credit Parties shall promptly take all actions
necessary to prevent the imposition of any Liens on any of the Borrowing Base
Assets arising out of or related to any Environmental Laws.

(b) In respect of any Borrowing Base Asset and to the extent the following might
result in a Material Adverse Effect, if any Credit Party shall (i) receive
notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (ii) receive notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against any Credit Party alleging violations of any Environmental Law or

 

99



--------------------------------------------------------------------------------

requiring any such Person to take any action in connection with the release of
any Hazardous Substance or (iii) receive any notice from a Governmental
Authority or private party alleging that any such Credit Party may be liable or
responsible for costs associated with a response to or cleanup of a release of a
Hazardous Substance or any damages caused thereby, the Credit Parties shall
provide the Administrative Agent with a copy of such notice within ten (10) days
after the receipt thereof by such Credit Party. To the extent requested by the
Administrative Agent, any Borrower owning any Borrowing Base Asset or any Real
Property Asset which is proposed for qualification as such shall execute and
deliver to the Administrative Agent an environmental indemnity agreement with
respect to thereto in form and substance acceptable to the Administrative Agent.

(c) At the request of the Required Lenders from time to time, in the event the
Required Lenders have a reasonable basis to believe that Hazardous Substances in
a quantity or condition that violates Environmental Laws are present on any
Borrowing Base Assets or to the extent a Default or Event of Default has
occurred and is continuing, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any Borrowing Base Asset described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Substance and the estimated cost of any
compliance or required removal or remedial action in connection with any
Hazardous Substance on such Borrowing Base Asset to cause such property to be in
compliance with Environmental Laws; without limiting the generality of the
foregoing, if the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Credit Parties, and the Credit
Parties hereby grant and agree to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of Tenants,
to enter onto their respective properties to undertake such an assessment.

Notwithstanding the foregoing, to the extent a Credit Party is unable to comply
with the provisions of this Section 6.12 due to a Tenant’s act or omission such
violation shall not constitute a Default or Event of Default so long as the
Parent Borrower delivers a new Borrowing Base Certificate removing the
applicable Borrowing Base Asset within ten (10) Business Days of a Responsible
Officer of the Parent Borrower becoming aware of such violation.

6.13 REIT Status.

The REIT Guarantor (a) will, and will cause each of its Subsidiaries to, operate
its business at all times so as to satisfy all requirements necessary to qualify
and maintain the REIT Guarantor’s qualification as a real estate investment
trust under Sections 856 through 860 of the Internal Revenue Code, and (b) will
maintain adequate records so as to comply with all record-keeping requirements
relating to its qualification as a real estate investment trust as required by
the Internal Revenue Code and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file
(taking into account any valid extensions) with the IRS all returns and reports
required thereby.

 

100



--------------------------------------------------------------------------------

6.14 Joinder as Borrower; Joinder as Guarantor.

(a) As a condition to the inclusion of any Borrowing Base Asset in the Borrowing
Base Amount, the Credit Parties shall (i) cause the Subsidiary that owns such
Borrowing Base Asset (which shall be a Person organized under the laws of any
state of the United States or the District of Columbia) to become a Borrower
hereunder through the execution and delivery to the Administrative Agent of a
Borrower Joinder Agreement on or before the earlier of (A) the date on which a
Real Property Asset owned by such Subsidiary is included in any calculation (pro
forma or otherwise) of the Borrowing Base Amount and (B) the deadline for the
delivery of the next Compliance Certificate pursuant to Section 6.02(a)), and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, no Subsidiary may become a Borrower in accordance
with the terms of this clause (a) unless (x) such Subsidiary is a Subsidiary of
the Parent Borrower and (y) the Lenders have received from the Borrowers any
such documentation and other information requested by the Administrative Agent
or any Lender pursuant to Section 10.19.

(b) Upon the acquisition, incorporation or other creation of any other direct or
indirect Subsidiary of the REIT Guarantor constituting a “Subsidiary Guarantor”
hereunder, the Credit Parties shall (i) cause such Subsidiary to become a
Subsidiary Guarantor hereunder through the execution and delivery to the
Administrative Agent of a Subsidiary Guarantor Joinder Agreement within thirty
(30) days of the acquisition, incorporation or creation of such Subsidiary, and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary.

(c) The Borrowers shall at all times subject all Borrowing Base Assets and all
of their respective personal property to first priority Liens (subject in any
case to Permitted Liens) in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Credit Documents and
such other additional security documents as the Administrative Agent shall
reasonably request, and deliver all Borrowing Base Asset Deliverables (and any
updates to any of the information or materials delivered as a portion thereof)
and such other documentation as the Administrative Agent may reasonably request
in connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Administrative Agent. In furtherance of the Borrowers’
obligations under this Section 6.14, each of the Borrowers hereby agree that
they shall, from time to time, at their own expense, promptly execute, deliver,
file and/or record all further instruments and documents, and take all further
action, that may be necessary, or that the Administrative Agent may reasonably
request (including, without limitation, the procurement of landlord consents
with respect to the assignment of the applicable Borrower’s interests in any
Borrowing Base Assets), in order to (a) properly evidence the Borrowers’
Obligations hereunder or under any Credit Document or (b) perfect, continue and
protect the Liens and security interests granted or purported to be granted by
any Collateral

 

101



--------------------------------------------------------------------------------

Documents and to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder and under any other Credit Document with respect
to any Collateral. The applicable Borrower(s) shall promptly deliver to the
Administrative Agent a copy of each such instrument and evidence of its proper
filing or recording, as necessary.

6.15 [Reserved]

6.16 Further Assurances.

Each Credit Party shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Credit Documents, (ii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent the rights granted or now or hereafter intended to be granted to the
Administrative Agent under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party.

6.17 Compliance With Facility Leases.

Each Borrower shall perform and observe, in all material respects, all the terms
and provisions of each Facility Lease to be performed or observed by it,
maintain each such Facility Lease in full force and effect, use its commercially
reasonable efforts to enforce, in all material respects, each such Facility
Lease in accordance with its terms, take all such action to such end as may be
from time to time reasonably requested by the Administrative Agent and, upon
request of the Administrative Agent, make to each other party to each such
Facility Lease such demands and requests for material information and reports or
for material action as any Borrower is entitled to make under such Facility
Lease.

6.18 Appraisals.

The Borrowers agree that the Parent Borrower may request that the Administrative
Agent initiate a new appraisal at any time subject to the terms of this
Section 6.18. The Administrative Agent shall engage all appraisers with respect
to such appraisals and the Borrowers shall pay or reimburse to the
Administrative Agent all documented costs and expenses associated therewith to
the extent required by and subject to the provisions of Section 10.04 hereof.
Any appraisal requested pursuant to this Section 6.18 shall be reviewed and
approved by the Administrative Agent and the Required Lenders; provided that
(a) the Administrative Agent and the Required Lenders shall use reasonable
efforts to approve or disapprove such appraisal within fifteen (15) Business
Days after they are received and a failure to approve or disapprove the
appraisals in such fifteen (15) Business Day period shall be deemed to mean that
such appraisals are approved and (b) to the extent any such appraisal is denied
approval, the Administrative Agent and the Lenders shall specify the reasons in
writing to the Parent Borrower for such denial.

 

102



--------------------------------------------------------------------------------

6.19 Borrowing Base Certificates; Facility Leases.

(a) A Responsible Officer of the Parent Borrower or the REIT Guarantor shall
deliver an updated Borrowing Base Certificate upon (i) any amendment to any
Facility Lease to the extent permitted by Section 7.10 hereof and (ii) any
material casualty or condemnation event, in either case, to the extent that such
amendment or casualty event or condemnation event has had, or could reasonably
be expected to have, an effect (other than a de minimus effect) on the then
applicable Borrowing Base Amount or eligibility of a Real Property Asset as a
Borrowing Base Asset.

(b) The Borrowers shall perform and observe in all material respects, all the
terms and provisions of each Facility Lease to be performed or observed by it.

ARTICLE VII

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree, each on their own behalf, that
until the Obligations, together with interest, fees and other obligations
hereunder (other than indemnification obligations and other contingent
obligations for which no claim has been asserted), have been paid in full and
the Revolving Commitments hereunder shall have terminated:

7.01 Liens.

No Borrower shall, at any time, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names any
Borrower as debtor, or assign any accounts or other right to receive income,
other than other than Permitted Liens. The OP Guarantor shall not create any
Lien upon the Capital Stock of the Parent Borrower owned by the OP Guarantor and
the Parent Borrower shall not create any Lien upon the Capital Stock of the
Borrowers.

7.02 Indebtedness.

No Borrower shall create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness of the Borrowers set forth in Schedule 7.02 (and renewals,
refinancings and extensions thereof); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and capitalized interest or reserves relating thereto and

 

103



--------------------------------------------------------------------------------

(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Borrowers or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c) unsecured intercompany Indebtedness of any Borrower to any Credit Party;
provided, that such Indebtedness be expressly subordinated in all respects to
the Obligations on terms reasonably acceptable to the Administrative Agent;

(d) obligations (contingent or otherwise) of any Borrower or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person (whether from floating to fixed rate interest or fixed to floating rate
interest), and not for purposes of speculation or taking a “market view”;

(e) Indebtedness of the Borrowers arising solely from unsecured guarantees of
Indebtedness of the REIT Guarantor, the Senior Notes Issuers, the OP Guarantor
or any other Subsidiary pursuant to any public or private debt offering
(including, without limitation the Senior Notes and any additional senior or
subordinated note issuance, convertible debentures, similar public or private
issuance or any bank credit facility or similar debt facility), provided that
the Lenders receive a similar guaranty of the Obligations from such Subsidiary;

(f) other (i) unsecured Indebtedness and (ii) purchase money Indebtedness
(including obligations in respect of Capital Leases or Synthetic Leases)
hereafter incurred to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, in an
aggregate principal amount for all such Indebtedness incurred pursuant to
clauses (i) and (ii) above not to exceed $2,500,000 in the aggregate for all
Borrowers at any one time outstanding;

(g) Indebtedness consisting of obligations to pay insurance premiums incurred in
the ordinary course of business;

(h) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, indemnities, bankers’ acceptances, performance, completion and
surety bonds or guarantees and similar types of obligations in the ordinary
course of business;

(i) Indebtedness represented by cash management obligations and other
obligations in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts; and

(j) Guarantees with respect to Indebtedness permitted under clauses (a) through
(e) of this Section 7.02.

 

104



--------------------------------------------------------------------------------

7.03 Investments of Credit Parties.

The Credit Parties and their Subsidiaries shall not make or hold any Investments
to the extent that after giving effect to any such Investments, (i) the
aggregate amount of Investments consisting of unimproved land holdings would, at
any time, exceed 5% of Consolidated Total Asset Value, (ii) the aggregate amount
of Investments consisting of mortgage loans, notes receivables and mezzanine
loans would, at any time, exceed 20% of Consolidated Total Asset Value,
(iii) the aggregate amount of Investments consisting of construction in progress
would, at any time, exceed 15% of Consolidated Total Asset Value, (iv) the
aggregate amount of Investments in Unconsolidated Affiliates would, at any time,
exceed 20% of Consolidated Total Asset Value or (v) the aggregate amount of all
Investments made pursuant to clauses (i), (ii), (iii) and (iv) above would, at
any time, exceed 30% of Consolidated Total Asset Value.

7.04 Investments of Borrowers.

Subject to Section 7.03, no Borrower shall make any Investments, except:

(a) Investments held by any Borrower in the form of cash or Cash Equivalents;

(b) Investment (i) in any Credit Party and (ii) in any Subsidiary consisting of
the transfer to such Subsidiary of Real Property Assets that do not constitute
Borrowing Base Assets;

(c) Investments existing as of the Closing Date and set forth on Schedule 7.04;

(d) Investments made from funds that could otherwise be distributed from
Borrowers pursuant to the terms of this Credit Agreement;

(e) Guarantees permitted by Section 7.02;

(f) Acquisitions of personal property in the ordinary course of business to the
extent required to continue to operate the Borrowers’ Businesses in the manner
in which they are currently being operated;

(g) Investments in Real Property Assets;

(h) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses in accordance
with GAAP;

(i) Investments received in satisfaction of judgments or in settlements of debt
or compromises of obligations incurred in the ordinary course of business;

(j) any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

105



--------------------------------------------------------------------------------

(k) pledges or deposits by a Person under workers compensation laws,
unemployment insurance laws or similar legislation, or deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business; and

(l) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed 2.5% of the Borrowing Base Amount in the aggregate for all
Borrowers at any time outstanding.

7.05 Fundamental Changes.

Except as contemplated by the Transactions on or prior to the Closing Date, no
Credit Party shall merge, dissolve, liquidate, consolidate with or into another
Person; except that so long as no Default or Event of Default exists or would
result therefrom, (a) any Borrower may merge or consolidate with any other
Borrower, (b) any Consolidated Party (including any Unrestricted Subsidiary)
which is not a Credit Party may be merged or consolidated with or into any
Credit Party provided that either such Credit Party shall be the continuing or
surviving corporation or the continuing or surviving corporation shall become a
Credit Party as herein provided, (c) any Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary Guarantor and (d) any Subsidiary
Guarantor may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing or anything else in this Agreement to the contrary, no provision of
this Agreement shall prohibit the REIT Guarantor, the LP Guarantor or any other
direct or indirect owner of the Parent Borrower (other than a Borrower) from
(i) consummating a public offering of the Capital Stock of such entity,
including through the issuance of additional Capital Stock of such entity, or
(ii) otherwise becoming a publicly traded entity, and no such actions shall
constitute a Default or an Event of Default hereunder; provided, that (x) such
public offering would not result in a Change of Control and (y) the Borrowers
are otherwise in compliance with the applicable terms of this Agreement.
Further, notwithstanding the foregoing or anything else in this Agreement to the
contrary, no Borrower may consummate any merger, consolidation or other
corporate reorganization which would have the effect of making such Borrower a
Person organized outside the United States.

7.06 Dispositions.

The Borrowers shall not make any sale, lease to any Person other than an
Eligible Tenant, transfer or other disposition of (i) any Borrowing Base Asset,
except to the extent permitted pursuant to Section 7A.01 hereof; or (ii) any
other material assets of the Borrowers unless (A) such sale, lease, transfer or
other disposition is (1) performed in the ordinary course of the Borrowers’
Business or (2) of assets that are obsolete, worn out or no longer useful in the
Borrower’s Business, (B) such transaction consists of a sale, lease, transfer or
other disposition by a Borrower of Real Property Assets (not constituting
Borrowing Base Assets) to a Subsidiary of such Borrower or any other Credit
Party or (C) the consideration paid in connection with such other material
assets (1) is in cash or Cash Equivalents, (2) is in an amount not materially
less than the fair market value of the property disposed of and (3) does not
exceed, in the aggregate during any calendar year (for the all Borrowers and all
such sales, leases, transfers or other dispositions) $1,000,000.

 

106



--------------------------------------------------------------------------------

7.07 Business Activities.

No Borrower shall engage, directly or indirectly, in any business activities
other than (a) owning, developing, managing and providing secured financing for
real and personal property and similar interests in leasehold properties which
are owned by or net leased to healthcare operators for use as Healthcare
Facilities, (b) providing tenant improvement and working capital loans to
Eligible Tenants and (c) any business activities that are similar, reasonably
related, incidental, ancillary or complementary thereto.

7.08 Transactions with Affiliates and Insiders.

Except as permitted pursuant to Section 7.04(b)(ii) and clause (ii)(B) of
Section 7.06 hereof, no Borrower shall, at any time, enter into any transaction
of any kind with any Affiliate of any Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to such Borrower as would be obtainable by such Borrower at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided, however, that the foregoing restrictions shall not apply to
transaction solely by and among the Credit Parties.

7.09 Organization Documents; Fiscal Year.

No Credit Party shall (a) amend, modify or change, in any material respect, its
organization documents other than minor, technical amendments not adverse to the
lenders or (b) change its fiscal year; provided however, the REIT Guarantor, the
LP Guarantor or any other direct or indirect owner of the Parent Borrower (other
than a Borrower) may amend, modify or change its organization documents in
connection with, and in furtherance of, such entity becoming a publicly traded
entity so long as such amendment, modification or change would not materially
affect (i) the Administrative Agent’s and the Lenders’ rights and remedies
hereunder, or (ii) the value of the Collateral.

7.10 Modifications to Facility Leases.

The Borrowers shall not, without the prior written consent of the Required
Lenders enter into any material amendment or modification or cancel or terminate
any Facility Lease prior to its stated maturity, provided, however, that within
fifteen (15) Business Days after receiving a request for consent from a Borrower
to amend, modify, cancel or terminate any Facility Lease, if the Required
Lenders have not either approved or disapproved the request, the Required
Lenders shall be deemed to have consented to such request. Notwithstanding the
foregoing, the Borrowers may amend or modify or permit the amendment or
modification of any Facility Lease without the Required Lenders’ prior written
consent, except to the extent such amendment or modification: (i) decreases the
rent or any other monetary obligations under any Facility Lease, provided that
such decreases which, in the aggregate, are less than twenty percent (20%) of
such rent or other monetary obligations as set forth in the original Facility
Lease shall not be a violation of this Section 7.10; (ii) materially shortens
the term of any Facility Lease; (iii) releases or limits the liability of any
guarantor under any Facility Lease in any material respect; (iv) releases any
security deposits or letters of credit or any other security or collateral under
any Facility Lease, except to the extent such security is released in connection
with the fulfillment or

 

107



--------------------------------------------------------------------------------

satisfaction of the underlying obligation of the applicable Eligible Tenant;
(v) consents to the assignment, delegation or other transfer of rights and
obligations under any Facility Lease, provided that any such assignment,
delegation or other transfer to an Eligible Tenant shall not be a violation of
this Section 7.10; or (vi) makes any other material change to the terms and
conditions of any Facility Lease or increases in any material respect the
obligations or liabilities of the applicable Borrower thereunder, in each case
in a manner adverse to the Administrative Agent or the Lenders; provided,
however, that to the extent such amendment, modification or restructuring of a
Facility Lease involves the replacement of a Tenant, (A) the Borrowers shall
have delivered to the Lenders and the Administrative Agent the (1) identity of
such proposed new tenant (the “New Tenant”), (2) the proposed lease with such
New Tenant (the “New Lease”) and (3) such other information as reasonably
requested and (B) provided that (1) such New Tenant is an Eligible Tenant,
(2) the New Lease provides for rent payments in each year which are at least
eighty percent (80%) of the rent payments in each year due under the lease being
amended, modified or replaced (the “Existing Facility Lease”) and (3) the New
Lease is otherwise substantially similar in all material respects to the
Existing Facility Lease (as it may be modified in compliance with this
Section 7.10), then within fifteen (15) Business Days after receiving the
foregoing information from the Borrowers, if the Required Lenders have not
either approved or disapproved such proposal, the Required Lenders shall be
deemed to have approved such proposal.

7.11 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Credit Agreement to the contrary,
(a) no Borrower (other than the Parent Borrower) shall own any Capital Stock of
any other entity; (b) no Person other than the Parent Borrower shall own any
Capital Stock of any Borrower; and (c) no Borrower shall permit, create, incur,
assume or suffer to exist any Lien on any Capital Stock of any Borrower.

7.12 No Further Negative Pledges.

No Borrower will enter into, assume or become subject to any Negative Pledges or
agreement prohibiting or otherwise restricting the existence of any Lien upon
any of its property in favor of the Administrative Agent (for the benefit of the
Lenders) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (a) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (b) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 7.06 or Section 7.08, pending the
consummation of such sale and (c) restrictions arising in connection with the
Senior Notes and any additional senior or subordinated note issuance,
convertible debentures, or similar public or private issuance, but specifically
excluding any bank credit facility or similar debt facility.

 

108



--------------------------------------------------------------------------------

7.13 Limitation on Restricted Actions.

The Borrowers will not directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any such Borrower to (a) pay dividends or make any other
distributions to the REIT Guarantor on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Borrower, (c) make loans or
advances to any Borrower, (d) sell, lease or transfer any of its properties or
assets to any Borrower, or (e) act as a Borrower and pledge its assets pursuant
to the Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (a)-(d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Credit Agreement and the other Credit Documents,
(ii) applicable Law, (iii) any Lien or any documentation or instrument governing
any Lien permitted under Section 7.01 provided that any such restriction
contained therein relates only to the asset or assets subject to such Lien,
(v) customary restrictions and conditions contained in any agreement relating to
the sale of any Borrowing Base Assets permitted under Section 7.06 or
Section 7.08, pending the consummation of such sale, or (vi) the Senior Notes
Indenture and any additional senior or subordinated note issuance, convertible
debentures, or similar public or private issuance, but specifically excluding
any bank credit facility or similar debt facility.

7.14 Accounting Changes.

No Borrower shall make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

ARTICLE VIIA

RELEASE OF CERTAIN BORROWERS

AND BORROWING BASE ASSETS

7A.01 Addition/Removal of Borrowing Base Assets.

(a) The Borrowers may obtain releases of Borrowers (other than the Parent
Borrower) and Borrowing Base Assets from the Liens and security interests of the
Administrative Agent hereunder and under the Collateral Documents relating
thereto and all Obligations hereunder and under the Collateral Documents through
satisfaction of each of the following conditions:

(i) the Parent Borrower shall deliver to the Administrative Agent, not less than
five (5) Business Days prior to the date of such requested release a written
request for release of the applicable Borrower or Borrowing Base Asset;

(ii) the Parent Borrower shall deliver, together with such request for release,
a pro forma Compliance Certificate showing that, on a pro forma basis, after
giving effect to such release and any corresponding prepayment of the Loans,
(A) all financial covenants contained herein shall be satisfied, (B) the sum of
the outstanding principal balance of the Revolving Obligations shall not exceed
the lesser of (y) the Aggregate Revolving Committed Amount and (z) the Borrowing
Base Amount (after giving effect to the removal of such Borrowing Base Asset
from the calculation of the Borrowing Base

 

109



--------------------------------------------------------------------------------

Amount, if applicable, any prepayment of principal which will be made in
connection with such release and any addition of any Borrowing Base Asset to
occur in connection with such release) and (C) the Total Outstandings shall not
exceed the Borrowing Base Amount (after giving effect to the removal of such
Borrowing Base Asset from the calculation of the Borrowing Base Amount, if
applicable, any prepayment of principal which will be made in connection with
such release and any addition of any Borrowing Base Asset to occur in connection
with such release);

(iii) a Responsible Officer of the Parent Borrower shall certify in writing to
the Administrative Agent that no Default or Event of Default shall exist
immediately after giving effect to the applicable release, any prepayment of
principal which will be made in connection with such release and any addition of
any Borrowing Base Asset to occur in connection with such release; and

(iv) the Administrative Agent shall have received evidence, acceptable to it in
its discretion that the matters set forth in such request, Compliance
Certificate and certification are true and correct in all material respects. To
the extent all such conditions to release are satisfied, the Administrative
Agent will, at the Borrowers’ expense, within five (5) Business Days thereafter
deliver to the applicable Borrower such documentation as is reasonably necessary
to evidence the release of the Administrative Agent’s security interest, if any,
in the released Borrowing Base Asset(s) and release from all other Obligations.

(b) The Borrowers shall deliver to the Administrative Agent, immediately upon a
Responsible Officer of any Credit Party obtaining knowledge of a Borrowing Base
Asset failing to qualify as such, a pro forma Borrowing Base Certificate (which
certificate shall include an update to the information set forth on
Schedule 5.12) demonstrating that, upon giving effect to the removal from the
calculation of the Borrowing Base Amount of the Collateral Value or
Mortgageability Amount (as applicable) attributable to such former Borrowing
Base Asset, the Borrowers shall be in compliance with Section 2.01(a) hereof.

(c) The Borrowers shall not include any Real Property Asset as a Borrowing Base
Asset on any schedule, Borrowing Base Certificate or Compliance Certificate
delivered in connection with this Credit Agreement unless (i) such Real Property
Asset meets the definition of Borrowing Base Asset and Borrowers have otherwise
satisfied the requirements set forth in this Agreement and (ii) such Real
Property Asset continues to qualify as a Borrowing Base Asset as of the date of
such inclusion.

(d) The Borrowers may, at any time after the Closing Date, include additional
Real Property Assets as Borrowing Base Assets to the extent the following
conditions are satisfied:

(i) such additional Real Property Asset satisfies the requirements set forth in
the definition of Borrowing Base Assets, including, without limitation, delivery
of each of the Borrowing Base Asset Deliverables with respect thereto; and

 

110



--------------------------------------------------------------------------------

(ii) such additional Real Property Asset is otherwise acceptable to the Required
Lenders in their reasonable discretion; provided that (A) the Administrative
Agent and the Lenders shall use reasonable efforts to approve or disapprove such
additional Real Property Asset within fifteen (15) Business Days after the date
on which (a) the Administrative Agent received a written request from the Parent
Borrower requesting the addition of such Real Property Asset and (b) all
reasonably requested information and Borrowing Base Deliverables (including,
without limitation, Facility Leases, appraisals and environmental reports with
respect to such Real Property Asset) and a failure to approve or disapprove the
additional Real Property Asset in such fifteen (15) Business Day period shall be
deemed to mean that such additional Real Property Asset is approved and (B) to
the extent any such additional Real Property Asset is denied approval, the
Administrative Agent and the Lenders shall specify the reasons in writing to the
Borrowers for such denial.

Administrative Agent hereby agrees that such Real Property Assets may be
acquired through the acquisitions of direct or indirect interest in any entity
holding title to such Real Property Asset(s).

(e) Whenever the Lenders are required to provide a release of a Borrower or
Borrowing Base Asset (including a termination of a security interest) under this
Agreement, the Lenders shall endeavor to provide such release promptly and, to
the extent the release of such Borrowing Base Asset is being requested in
connection with any Disposition permitted hereunder or under any other Credit
Document, provided the Administrative Agent has received at least ten
(10) Business Days prior written notice of the requirements for such release,
the Lenders shall use reasonable efforts to coordinate the delivery of the
release with the closing of such Disposition.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrowers or any other Credit Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the earlier of (A) a Responsible
Officer of any Credit Party becoming aware that the same has not been paid when
due or (B) written notice from the Administrative Agent to the Borrowers, any
other fee payable herein or any other amount payable herein or under any other
Credit Document becomes due; or

(b) Specific Covenants. The Borrowers (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.03, 6.06, 6.10, 6.11, 6.14, or 6.18 or Article VII; or

 

111



--------------------------------------------------------------------------------

(c) Other Defaults. (i) The Borrowers (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.01 or 6.02 and such failure continues for five (5) days or (ii) any Credit
Party fails to perform or observe any other covenant or agreement (not specified
in subsection (a), (b) or (c)(i) above) contained in any Credit Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of (i) a Responsible Officer of the REIT Guarantor or any
Borrower becoming aware of such default or (ii) written notice thereof by the
Administrative Agent to the Parent Borrower (or, if such failure cannot be
reasonably cured within such period, sixty (60) days, so long as the applicable
Credit Party has diligently commenced such cure and is diligently pursuing
completion thereof); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Credit Parties and contained in
this Credit Agreement, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) any Credit Party fails to perform or observe (beyond the
applicable notice and grace or cure period with respect thereto, if any) any
Contractual Obligation if such failure could reasonably be expected to have a
Material Adverse Effect, or (ii) any Borrower, REIT Guarantor, LP Guarantor or
OP Guarantor fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise and beyond the
applicable notice and grace or cure period with respect thereto, if any) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or otherwise fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the applicable Threshold Amount; or (iii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Borrower, REIT Guarantor, LP Guarantor or OP Guarantor is the Defaulting
Party (as defined in such Swap Contract) after expiration of any applicable
notice and grace or cure periods or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Borrower, REIT Guarantor, LP Guarantor or
OP Guarantor is an Affected Party (as so defined) and, in any event, the Swap
Termination Value owed by such Person as a result thereof is greater than the
applicable Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Credit Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
properties; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or

 

112



--------------------------------------------------------------------------------

similar officer is appointed without the application or consent of such Credit
party and the appointment continues undischarged or unstayed for ninety
(90) calendar days; or any proceeding under any Debtor Relief Law relating to
any Credit Party or to all or any material part of its property is instituted
without the consent of such Credit Party and continues undismissed or unstayed
for ninety (90) calendar days, or an order for relief is entered in any such
proceeding and, in any case with respect to the Subsidiary Guarantors only, such
action could reasonably be expected to have a Material Adverse Effect; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the properties
of any Credit Party and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy and, in any case with respect to the
Subsidiary Guarantors only, such action could reasonably be expected to have a
Material Adverse Effect; or

(h) Judgments. There is entered against any Credit Party (i) any one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding (A) with respect to the Borrowers, the
REIT Guarantor, the LP Guarantor and the OP Guarantor, the applicable Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage)
and (B) with respect to the Subsidiary Guarantors, an amount that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (ii) any one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Borrower, REIT Guarantor, LP Guarantor or OP Guarantor under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the applicable Threshold Amount, or (ii) a
Borrower, REIT Guarantor, LP Guarantor or OP Guarantor fails to pay when due,
after the expiration of any applicable notice and grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the applicable
Threshold Amount; or

(j) Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations (other than indemnification obligations and other contingent
obligations for which no claim has been asserted) or as a result of the
Administrative Agent’s failure to record and/or file where and/or when
appropriate any Collateral Documents or any continuation statements, ceases to
be in full force and effect; or any Credit Party contests in any manner the
validity or enforceability of any Credit Document; or any Credit Party denies
that it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate or rescind any Credit Document; (ii) except as the
result of or in

 

113



--------------------------------------------------------------------------------

connection with a dissolution, merger or disposition of a Subsidiary Guarantor
not prohibited by the terms of this Credit Agreement, the Guaranty shall cease
to be in full force and effect, or any Guarantor hereunder shall deny or
disaffirm such Guarantor’s obligations under such Guaranty, or any Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the Guaranty; or
(iii) any Lien shall fail to be a first priority, perfected Lien on a material
portion of the Collateral, taken as a whole; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

114



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any treasury management agreement between any
Credit Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrowers
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions except for those rights expressly granted to any Credit Party
in this Article.

 

115



--------------------------------------------------------------------------------

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

Except as otherwise specifically set forth herein, the Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith,

 

116



--------------------------------------------------------------------------------

(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Parent Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the approval of the Parent
Borrower (other than during the continuance of an Event of Default), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its

 

117



--------------------------------------------------------------------------------

resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Parent
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section, and such Lenders so
acting shall have the benefit and protection of all provisions hereunder in
favor of the Administrative Agent as if each of them were the Administrative
Agent. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

 

118



--------------------------------------------------------------------------------

9.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, no arranger, bookrunner,
syndication agent, documentation agent or co-agent shall have any powers, duties
or responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and the
L/C Issuer under Sections 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

119



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Disposition permitted hereunder or under any other Credit
Document, any Involuntary Disposition or any release or replacement of any
Borrowing Base Asset permitted in accordance with Section 7A.01, or (iii) as
approved in accordance with Section 10.01.

The Lenders irrevocably authorize the Administrative Agent to release any
Subsidiary Guarantor (but not the REIT Guarantor, the LP Guarantor or the OP
Guarantor) from its obligations under the Guaranty in accordance with
Section 11.08. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the authority of the Administrative
Agent to release any Subsidiary Guarantor from its obligations hereunder
pursuant to this Section 9.10.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 9.10. Upon the
release of any Subsidiary Guarantor pursuant to this Section 9.10 or
Section 11.08, the Administrative Agent shall (to the extent applicable) deliver
to the Credit Parties, upon the Credit Parties’ request and at the Credit
Parties’ expense, such documentation as is reasonably necessary to evidence the
release of such Guarantor from its obligations under the Credit Documents.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that any amendment, waiver or
consent which (i) has the effect of waiving the conditions set forth in
Section 4.01 or 4.02 or (ii) amending the definitions of “L/C Committed Amount”
or “Swing Line Committed Amount” shall be effective if in writing and signed by
the Required Revolving Lenders and the Borrower and acknowledged by the
Administrative Agent, and provided, further, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;

 

120



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or, “Required Revolving Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender except
as permitted in accordance with Section 7A.01 and Section 11.08 hereof;

(g) release all or substantially all of the Subsidiary Guarantors from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder) or release the REIT Guarantor,
the LP Guarantor or the OP Guarantor from the Guaranty, in each case, without
the written consent of each Lender; or

(h) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Credit Agreement and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

121



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to service of
process or to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

 

122



--------------------------------------------------------------------------------

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Credit Parties, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Credit Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Credit Parties, any Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
written notice to the other parties hereto. Each other Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Parent Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Credit Parties or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Credit Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

123



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Credit
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any external counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Credit Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

124



--------------------------------------------------------------------------------

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Credit Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substance on or from any property owned or operated by any Credit Party, or any
environmental liability related in any way to any Credit Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) with respect to Hazardous Substance claims, relating to conditions on any
Borrowing Base Asset first occurring after any Indemnified Party has taken title
to or exclusive possession of such Borrowing Base Asset or (z) result from a
claim brought by any Borrower or any other Credit Party against such Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if such Borrower or such other Credit Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Revolving Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(e).

 

125



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Credit Parties is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 

126



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the “Trade
Date”, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and

 

127



--------------------------------------------------------------------------------

obligations in respect of Swing Line Loans. Prior to the earlier to occur of
(i) the conversion of the Term Loans to Revolving Loans pursuant to Section 2.19
and (ii) the expiration of the Term Loan conversion option described in
Section 2.19, all assignments must be on a pro rata basis of the assigning
Lender’s Revolving Commitment and Term Loan Commitment (and outstanding Term
Loans).

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed; provided, that the Parent Borrower shall use reasonable
efforts to approve or disapprove such assignment within ten (10) Business Days
after receipt of a written request for approval, together with reasonably
sufficient information to evaluate the potential assignee (including, if
reasonably requested, financial information) and a failure to approve or
disapprove in such ten (10) Business Day period shall be deemed to mean that the
assignment is approved) shall be required for any assignment unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) the assignment is to a Lender, an Affiliate of such Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, paid by the applicable
assignee; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of the Borrowers’ Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

 

128



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, additional payments shall be made to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Revolving Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Parent
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

129



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Credit Parties or the Administrative Agent, sell participations
with voting rights limited to significant matters such as changes in amount,
rate, maturity date and releases of all or substantially all of the Collateral
to any Person (other than a natural person or the Credit Parties or any of the
Credit Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Credit
Parties, the Administrative Agent, the other Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.01(a), (b), (c) or (f) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 10.13 which
would permit replacement of such Participant as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 10.13 with
respect to any Participant for the purpose of replacing such Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.12 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

130



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Parent Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Parent Borrower, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National

 

131



--------------------------------------------------------------------------------

Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.01(e) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Parent Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section by the disclosing person or (ii) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Credit Parties. Each Credit Party hereby
authorizes the Administrative Agent and each Lender to use the name, logos and
other insignia of such Credit Party and the amount of the credit facility
provided hereunder in any “tombstone” or comparable advertising, on its website
or in other marketing materials of the Administrative Agent or such Lender.

For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof, provided that, in the case of information received from a Credit Party
or any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Credit
Parties, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Credit Parties against any and all of the
obligations of the Credit Parties now or hereafter existing under this Agreement
or any other Credit Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of the Credit Parties may be
contingent or unmatured or are owed to a branch or office of such Lender

 

132



--------------------------------------------------------------------------------

different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Parent Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 10.08, if at any time any Lender
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrowers or any other Credit Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

133



--------------------------------------------------------------------------------

10.12 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender or the Administrative Agent pursuant to
Section 3.01, or if any Lender can no longer make Eurodollar Loans under
Section 3.02 or if any Lender is a Defaulting Lender, or if any Lender refuses
to consent to an amendment, modification or waiver of this Agreement that,
pursuant to Section 10.01, requires consent of 100% of the Lenders or if any
other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Parent Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

 

134



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

135



--------------------------------------------------------------------------------

10.15 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Conflict.

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers, on behalf of themselves
and the other Credit Parties, acknowledge and agree, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Credit Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Credit Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, (B) each
of the Credit Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Arranger has any obligation to any Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent, any Lender nor any
Arranger has any obligation to disclose any of such interests to the Credit
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

136



--------------------------------------------------------------------------------

10.18 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.19 USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Act. The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.20 California Real Property Assets.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY ASSETS LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY CREDIT DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 8.3 OF THIS AGREEMENT, ALL OF THE LENDERS, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.
THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

 

137



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY

11.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts, if any Guarantor is deemed to have
been rendered insolvent as a result of its guarantee obligations under this
Section 11.01 and not to have received reasonable equivalent value in exchange
therefor, then, in such an event, the liability of such Guarantor under this
Section 11.01 shall be limited to the maximum amount of the Obligations of the
Borrower that such Guarantor may guaranty without rendering the obligations of
such Guarantor under this Section 11.01 void or voidable under any fraudulent
conveyance or fraudulent transfer law.

11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Swap Contracts,
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrowers or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

138



--------------------------------------------------------------------------------

(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents or any Swap Contract between any Credit Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented, waived or amended in any respect,
or any right under any of the Credit Documents or any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or any Swap Contract
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected, or shall be released in accordance with the terms of this Agreement;

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor); or

(f) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or any Swap Contract or against any other
Person under any other guarantee of, or security for, any of the Obligations.

11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

139



--------------------------------------------------------------------------------

11.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

11.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

11.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

11.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

11.08 Release of Subsidiary Guarantors; Certain Exempt Subsidiaries.

Within five (5) Business Days following the written request by a Responsible
Officer of Parent Borrower, the Administrative Agent, on behalf of the Lenders,
shall release a Subsidiary Guarantor from its obligations under the Guaranty to
the extent that the following conditions are satisfied to the reasonable
satisfaction of the Administrative Agent: (a) there is no Event of Default
existing under the Agreement either at the time of such request or at the time
such Subsidiary Guarantor is released; and (b) such Responsible Officer of
Parent Borrower delivers

 

140



--------------------------------------------------------------------------------

to Administrative Agent a certificate in form and substance reasonably
satisfactory to the Administrative Agent stating that (i) such request is being
made in connection with any of the following: (A) such Subsidiary Guarantor
becoming an Unrestricted Subsidiary under the Senior Notes Indenture; (B) such
Subsidiary Guarantor is obtaining financing to be secured by, among other
things, real property owned or ground leased by such Subsidiary Guarantor and
the terms of such financing prohibits such Subsidiary Guarantor from remaining
obligated under the Guaranty; (C) such Subsidiary Guarantor is acquiring an
entity which owns, or assets which include, real property upon which existing
financing is to be assumed by such Subsidiary Guarantor and the terms of such
existing financing prohibit such Subsidiary Guarantor from remaining obligated
under the Guaranty; (D) such Subsidiary Guarantor is acquiring an entity which
owns, or assets which include, real property and, in connection therewith, such
Subsidiary Guarantor is obtaining acquisition financing, the terms of which
prohibit such Subsidiary Guarantor from remaining obligated under the Guaranty;
or (E) such Subsidiary Guarantor is being released from its obligation with
respect to the Senior Notes Indenture for any reason not described in clauses
(A) through (D) above and (ii) such Subsidiary Guarantor will also be released
from its guaranty obligations under the Senior Notes.

In addition, a Subsidiary shall not be required to become a Subsidiary Guarantor
hereunder (a) to the extent it is being acquired or being formed in connection
with any of the transactions described in clauses (b)(i)(A) through (D) above,
and the terms of the applicable financing documentation prohibit such Subsidiary
from becoming a Subsidiary Guarantor hereunder, or (b) if such Subsidiary is
otherwise not required by the terms of the Senior Notes Indenture to become a
guarantor of any of the obligations thereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

PARENT BORROWER

AVIV FINANCING IV, L.L.C.,

a Delaware limited liability company

 

By:  

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

     By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

       By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

         By:    /s/ Craig M. Bernfield          Name:    Craig M. Bernfield     
    Its:    Chief Executive Officer   

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS

AVIV FOOTHILLS, L.L.C.,

a Delaware limited liability company,

AVIV LIBERTY, L.L.C.,

a Delaware limited liability company,

CALIFORNIA AVIV TWO, L.L.C.

a Delaware limited liability company,

EFFINGHAM ASSOCIATES, L.L.C.,

an Illinois limited liability company,

ELITE MATTOON, L.L.C.,

a Delaware limited liability company,

GARDNERVILLE PROPERTY, L.L.C.,

a Delaware limited liability company,

KANSAS FIVE PROPERTY, L.L.C.,

a Delaware limited liability company,

KARAN ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MANOR ASSOCIATES, L.L.C.,

a Delaware limited liability company,

NEWTOWN ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

OHIO PENNSYLVANIA PROPERTY, L.L.C.,

a Delaware limited liability company,

ORANGE ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

POMONA VISTA L.L.C.,

an Illinois limited liability company,

RATON PROPERTY LIMITED COMPANY,

a New Mexico limited liability company,

RED ROCKS, L.L.C.,

an Illinois limited liability company,

ROSE BALDWIN PARK PROPERTY L.L.C.,

an Illinois limited liability company,

SALEM ASSOCIATES, L.L.C.,

a Delaware limited liability company,

SAN JUAN NH PROPERTY, L.L.C.,

a Delaware limited liability company,

SANDALWOOD ARKANSAS PROPERTY, L.L.C.,

a Delaware limited liability company,

SEDGWICK PROPERTIES, L.L.C.,

a Delaware limited liability company,

SUN-MESA PROPERTIES, L.L.C.,

an Illinois limited liability company,

VRB AVIV, L.L.C.

a Delaware limited liability company,

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

WATAUGA ASSOCIATES, L.L.C.,

an Illinois limited liability company,

WILLIS TEXAS AVIV, L.L.C.,

A Delaware limited liability company

 

By:  

AVIV FINANCING IV, L.L.C.,

a Delaware limited liability company,

their sole member

       By:  

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

      By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

        By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

          By:    /s/ Craig M. Bernfield              Name:    Craig M. Bernfield
             Its:    Chief Executive Officer   

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

REIT GUARANTOR

AVIV REIT, INC.,

a Maryland corporation

 

By:   /s/ Craig M. Bernfield Name:   Craig M. Bernfield Its:   Chief Executive
Officer LP GUARANTOR

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

  By:   /s/ Craig M. Bernfield   Name:   Craig M. Bernfield   Its:   Chief
Executive Officer

OP GUARANTOR

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership

 

By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

  By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:   Chief
Executive Officer

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

AVIV HEALTHCARE CAPITAL CORPORATION, a Delaware corporation By:   /s/ Craig M.
Bernfield Name:   Craig M. Bernfield Its:   Chief Executive Officer

AVIV OP LIMITED PARTNER, L.L.C.,

a Delaware limited liability company

By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,  

a Delaware limited partnership,

its sole member

  By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:   Chief
Executive Officer

AVIV ASSET MANAGEMENT, L.L.C.,

a Delaware limited liability company

By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its sole member

  By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:   Chief
Executive Officer

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

AVIV FINANCING I, L.L.C.,

a Delaware limited liability company

 

By:  

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

  By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

    By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

      By:   /s/ Craig M. Bernfield       Name:   Craig M. Bernfield       Its:  
Chief Executive Officer                                                         

AVIV FINANCING II, L.L.C.,

a Delaware limited liability company

 

By:  

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

  By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

    By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

      By:   /s/ Craig M. Bernfield       Name:   Craig M. Bernfield       Its:  
Chief Executive Officer                                                         

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

AVIV FINANCING III, L.L.C.,

a Delaware limited liability company

 

By:  

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

  By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

    By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

      By:   /s/ Craig M. Bernfield       Name:   Craig M. Bernfield       Its:  
Chief Executive Officer                                                         

AVIV FINANCING V, L.L.C.,

a Delaware limited liability company

 

By:  

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

  By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

    By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

      By:   /s/ Craig M. Bernfield       Name:   Craig M. Bernfield       Its:  
Chief Executive Officer                                                         

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

ALAMOGORDO AVIV, L.L.C.,

a New Mexico limited liability company,

ARMA YATES, L.L.C.,

a Delaware limited liability company,

BENTON HARBOR, L.L.C.,

an Illinois limited liability company,

BRADENTON ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

CALIFORNIA AVIV, L.L.C.,

a Delaware limited liability company,

CHENAL ARKANSAS, L.L.C.,

a Delaware limited liability company,

CHIPPEWA VALLEY, L.L.C.,

an Illinois limited liability company,

CLAYTON ASSOCIATES, L.L.C.,

a New Mexico limited liability company,

COLUMBUS WESTERN AVENUE, L.L.C.,

a Delaware limited liability company,

COMMERCE NURSING HOMES, L.L.C.,

a Delaware limited liability company,

COMMERCE STERLING HART DRIVE, L.L.C.,

a Delaware limited liability company,

CONROE RIGBY OWEN ROAD, L.L.C.,

a Delaware limited liability company,

DENISON TEXAS, L.L.C.,

a Delaware limited liability company,

FALFURRIAS TEXAS, L.L.C.,

a Delaware limited liability company,

FLORENCE HEIGHTS ASSOCIATES, L.L.C.,

a Delaware limited liability company,

FREDERICKSBURG SOUTH ADAMS STREET, L.L.C.,

a Delaware limited liability company,

FREEWATER OREGON, L.L.C.,

a Delaware limited liability company,

FULLERTON CALIFORNIA, L.L.C.,

a Delaware limited liability company,

GERMANTOWN PROPERTY, L.L.C.,

a Delaware limited liability company,

HERITAGE MONTEREY ASSOCIATES, L.L.C.,

an Illinois limited liability company,

HIGHLAND LEASEHOLD, L.L.C.,

a Delaware limited liability company,

HOBBS ASSOCIATES, L.L.C.,

an Illinois limited liability company,

HOT SPRINGS AVIV, L.L.C.,

a Delaware limited liability company,

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

HOUSTON TEXAS AVIV, L.L.C.,

a Delaware limited liability company,

HUTCHINSON KANSAS, L.L.C.,

a Delaware limited liability company,

JASPER SPRINGHILL STREET, L.L.C.,

a Delaware limited liability company,

MCCARTHY STREET PROPERTY, L.L.C.,

a Delaware limited liability company,

MISSOURI ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MISSOURI REGENCY ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MOUNT WASHINGTON PROPERTY, L.L.C.,

a Delaware limited liability company,

N.M. BLOOMFIELD THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

N.M. ESPANOLA THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

N.M. LORDSBURG THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

N.M. SILVER CITY THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

OMAHA ASSOCIATES, L.L.C.,

a Delaware limited liability company,

RIVERSIDE NURSING HOME ASSOCIATES, L.L.C.,

a Delaware limited liability company,

SANTA ANA-BARTLETT, L.L.C.,

an Illinois limited liability company,

SAVOY/BONHAM VENTURE, L.L.C.,

a Delaware limited liability company,

SOUTHERN CALIFORNIA NEVADA, L.L.C.,

a Delaware limited liability company,

TUJUNGA, L.L.C.,

a Delaware limited liability company,

WASHINGTON-OREGON ASSOCIATES, L.L.C.,

an Illinois limited liability company,

WHEELER HEALTHCARE ASSOCIATES, L.L.C.,

a Texas limited liability company,

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

By:   

AVIV FINANCING I, L.L.C.,

a Delaware limited liability company,

their sole member

      By:   

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

         By:   

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

            By:   

AVIV REIT, INC.,

a Maryland corporation,

its general partner

               By:    /s/ Craig M. Bernfield                Name:    Craig M.
Bernfield                Its:    Chief Executive Officer   

ARKANSAS AVIV, L.L.C.,

a Delaware limited liability company,

AVON OHIO, L.L.C.,

a Delaware limited liability company,

BELLEVILLE ILLINOIS, L.L.C.,

a Delaware limited liability company,

BELLINGHAM II ASSOCIATES, L.L.C.,

a Delaware limited liability company,

BHG AVIV, L.L.C.,

a Delaware limited liability company,

BIGLERVILLE ROAD, L.L.C.,

a Delaware limited liability company,

BONHAM TEXAS, L.L.C.,

a Delaware limited liability company,

BURTON NH PROPERTY, L.L.C.,

a Delaware limited liability company,

CAMAS ASSOCIATES, L.L.C.,

a Delaware limited liability company,

CHATHAM AVIV, L.L.C.,

a Delaware limited liability company,

CLARKSTON CARE, L.L.C.,

a Delaware limited liability company,

COLONIAL MADISON ASSOCIATES, L.L.C.,

a Delaware limited liability company,

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

COLUMBIA VIEW ASSOCIATES, L.L.C.,

a Delaware limited liability company,

COLUMBUS TEXAS AVIV, L.L.C.,

a Delaware limited liability company,

CROOKED RIVER ROAD, L.L.C.,

a Delaware limited liability company,

CR AVIV, L.L.C.,

a Delaware limited liability company,

CUYAHOGA FALLS PROPERTY, L.L.C.,

a Delaware limited liability company,

DARIEN ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

EAST ROLLINS STREET, L.L.C.,

a Delaware limited liability company,

ELITE YORKVILLE, L.L.C.,

a Delaware limited liability company,

FOUNTAIN ASSOCIATES, L.L.C.,

a Delaware limited liability company,

FOUR FOUNTAINS AVIV, L.L.C.,

a Delaware limited liability company,

GILTEX CARE, L.L.C.,

a Delaware limited liability company,

GREAT BEND PROPERTY, L.L.C.,

a Delaware limited liability company,

HHM AVIV, L.L.C.,

a Delaware limited liability company,

HIDDEN ACRES PROPERTY, L.L.C.,

a Delaware limited liability company,

IDAHO ASSOCIATES, L.L.C.,

an Illinois limited liability company,

IOWA LINCOLN COUNTY PROPERTY, L.L.C.,

a Delaware limited liability company,

KARAN ASSOCIATES TWO, L.L.C.,

a Delaware limited liability company,

KB NORTHWEST ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MANSFIELD AVIV, L.L.C.,

a Delaware limited liability company,

MASSACHUSETTS NURSING HOMES, L.L.C.,

a Delaware limited liability company,

MINNESOTA ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MONTEREY PARK LEASEHOLD MORTGAGE, L.L.C.,

a Delaware limited liability company,

MT. VERNON TEXAS, L.L.C.,

a Delaware limited liability company,

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

MURRAY COUNTY, L.L.C.,

a Delaware limited liability company,

NORWALK ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

OAKLAND NURSING HOMES, L.L.C.,

a Delaware limited liability company,

OCTOBER ASSOCIATES, L.L.C.,

a Delaware limited liability company,

OGDEN ASSOCIATES, L.L.C.,

a Delaware limited liability company,

OHIO AVIV, L.L.C.,

a Delaware limited liability company,

OHIO AVIV THREE, L.L.C.,

a Delaware limited liability company,

OHIO AVIV TWO, L.L.C.,

a Delaware limited liability company,

OREGON ASSOCIATES, L.L.C.,

a Delaware limited liability company,

PEABODY ASSOCIATES, L.L.C.,

a Delaware limited liability company,

PRESCOTT ARKANSAS, L.L.C.,

a Delaware limited liability company,

RICHLAND WASHINGTON, L.L.C.,

a Delaware limited liability company,

SANTA FE MISSOURI ASSOCIATES, L.L.C.,

an Illinois limited liability company,

SEARCY AVIV, L.L.C.,

a Delaware limited liability company,

SKYVIEW ASSOCIATES, L.L.C.,

a Delaware limited liability company,

STAR CITY ARKANSAS, L.L.C.,

a Delaware limited liability company,

WELLINGTON LEASEHOLD, L.L.C.,

a Delaware limited liability company,

WEST PEARL STREET, L.L.C.,

a Delaware limited liability company,

XION, L.L.C.,

an Illinois limited liability company,

YUBA AVIV, L.L.C.,

a Delaware limited liability company

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

By:   

AVIV FINANCING II, L.L.C.,

a Delaware limited liability company,

their sole member

      By:   

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

         By:   

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

            By:   

AVIV REIT, INC.,

a Maryland corporation,

its general partner

               By:    /s/ Craig M. Bernfield                Name:    Craig M.
Bernfield                Its:    Chief Executive Officer   

CASA/SIERRA CALIFORNIA ASSOCIATES, L.L.C.,

a Delaware limited liability company,

FLORIDA FOUR PROPERTIES, L.L.C.,

a Delaware limited liability company,

GLENDALE NH PROPERTY, L.L.C.,

a Delaware limited liability company,

KINGSVILLE TEXAS, L.L.C.,

a Delaware limited liability company,

MONTANA ASSOCIATES, L.L.C.,

an Illinois limited liability company,

ORANGE, L.L.C.,

an Illinois limited liability company,

PEABODY ASSOCIATES TWO, L.L.C.,

a Delaware limited liability company,

SEGUIN TEXAS PROPERTY, L.L.C.,

a Delaware limited liability company,

SOUTHEAST MISSOURI PROPERTY, L.L.C.,

a Delaware limited liability company,

STEVENS AVENUE PROPERTY, L.L.C.,

a Delaware limited liability company,

TEXAS FIFTEEN PROPERTY, L.L.C.,

a Delaware limited liability company

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

By:   

AVIV FINANCING V, L.L.C.,

a Delaware limited liability company,

their sole member

      By:   

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

         By:   

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

            By:   

AVIV REIT, INC.,

a Maryland corporation,

its general partner

               By:    /s/ Craig M. Bernfield                Name:    Craig M.
Bernfield                Its:    Chief Executive Officer   

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

LENDERS:  

BANK OF AMERICA, N.A.,

as Administrative Agent

  By:   /s/ Amie L. Edwards   Name:   Amie L. Edwards   Title:   Director

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ C. David Yates Name:   C. David Yates
Title:   Managing Director

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. ,

as a Lender

By:   /s/ Michael King Name:   Michael King Title:   Authorized Signatory

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Mark Walton Name:   Mark Walton Title:   Authorized Signatory

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A.,

as a Lender

By:   /s/ Diane VandenPlas Name:   Diane VandenPlas Title:   Vice President

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Dan LePage Name:   Dan LePage Title:   Authorized Signatory

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ John C. Rowland Name:   John C. Rowland Title:   Vice President

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

BANCO POPULAR NORTH AMERICA,

as a Lender

By:   /s/ Stanford Gertz Name:   Stanford Gertz Title:   Vice President

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A. ,

as a Lender

By:   /s/ Matthew W. Hannam Name:   Matthew W. Hannam Title:   Senior Vice
President

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender

By:   /s/ Amy K. Hallberg Name:   Amy K. Hallberg Title:   Managing Director

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

BANK LEUMI, USA,

as a Lender

By:   /s/ Cary Shinsaler Name:   Cary Shinsaler Title:   FVP

 

Aviv Financing IV, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:   /s/ Amy Trapp Name:   Amy Trapp Title:   Managing Director By:   /s/ John
Bosco Name:   John Bosco Title:   Vice President

 

Aviv Financing IV, L.L.C.

Credit Agreement